

Exhibit 10.21


CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT.  PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED HAVE BEEN MARKED WITH THREE ASTERISKS
[***] AND A FOOTNOTE INDICATING “CONFIDENTIAL TREATMENT REQUESTED”.  MATERIAL
OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
THIRD RESTATEMENT OF
LIGNITE MINING AGREEMENT


BETWEEN


SOUTHWESTERN ELECTRIC POWER COMPANY


AND


THE SABINE MINING COMPANY




Effective as of January 1, 2008






NOTICE:     THIS CONTRACT IS SUBJECT TO ARBITRATION UNDER THE TEXAS GENERAL
ARBITRATION ACT.


--------------------------------------------------------------------------------



CONTENTS
 
Description
Page
ARTICLE I.
Definitions
4
 
 
 
ARTICLE II.
Term
7
 
 
 
ARTICLE III.
Scope of Engagement
8


 
 
ARTICLE IV.
Development and Operation of the Mine
8
 
 
 
ARTICLE V.
Quantity and Scheduling
12
 
 
 
ARTICLE VI
Delivery
15
 


 
ARTICLE VII.
Quality and Recovery
15
 


 
ARTICLE VIII.
Loan and Lease Obligations
16
 


 
ARTICLE IX.
Compensation
18
 
 
 
ARTICLE X.
Sampling and Analysis; Weights
28
 


 
ARTICLE XI.
Mine Closing Costs
31
 
 
 
ARTICLE XII.
Billing and Accounts
32
 
 
 
ARTICLE XIII.
Reports and Audit
33
 
 
 
ARTICLE XIV.
Force Majeure
36
 


 
ARTICLE XV.
Conduct of Operations
37
 


 
ARTICLE XVI.
Insurance
38
 
 
 
ARTICLE XVII.
Relationship of the Parties
41
 
 
 
ARTICLE XVIII
Arbitration
43
 
 
 
ARTICLE XIX.
SABINE Default; Remedy
45
 
 
 
ARTICLE XX.
Termination of Relationship
49


--------------------------------------------------------------------------------


CONTENTS CONTINUED


 
Description
Page
ARTICLE XXI.
Notices and Other Communications;
53
 
 
 
ARTICLE XXII.
Right of Inspection
54
 
 
 
ARTICLE XXIII.
Limitations of SABINE Functions
55
 
 
 
ARTICLE XXIV.
Assignment
55
 
 
 
ARTICLE XXV.
Interpretation
56
 
 
 
ARTICLE XXVI.
Severability
56
 
 
 
ARTICLE XXVII.
Entire Agreement
56
 
 
 
ARTICLE XXVIII.
Amendments
57
 
 
 
ARTICLE XXIX.
Counterparts
57
 
 
 
ARTICLE XXX.
Waiver of Remedies
57
 
 
 
ARTICLE XXXI
Representations, Warranties and
Covenants
57
 
 
 
ARTICLE XXXII.
Short Form Supplement
60
 
 
 
ARTICLE XXXIII.
Equal Employment Opportunity
60
 
 
 
 
Signature Page
61
 
 
 
 
Supplement A- Certification for
Employment Opportunities Programs for Minorities and Veterans
 




ii

--------------------------------------------------------------------------------


CONTENTS CONTINUED


EXHIBITS:


Exhibit "A"
 
Plat of South Hallsville No. 1 Reserves, South Marshall Reserves, Rusk Reserves
and Norit Mine Area
 
 
 
Exhibit "B"
 
Management Fee Escalation Example
 
 
 
Exhibit "C"
 
Post-Production Period Management Fee Schedule
 
 
 
Exhibit "D"
 
General and Administrative Costs Adjustment Examples
 
 
 
Exhibit "E"
 
Invoice Calculation Procedure for Lignite Delivered by SABINE for Use at
SWEPCO’s Plant
 
 
 
Exhibit “F”
 
Post-Production Period General and Administrative Costs Schedule
 
 
 
Exhibit “G”
 
Example Calculation of Termination Fee




iii

--------------------------------------------------------------------------------


THIRD RESTATEMENT OF
LIGNITE MINING AGREEMENT




NOTICE: THIS CONTRACT IS SUBJECT TO ARBITRATION UNDER THE TEXAS GENERAL
ARBITRATION ACT




THIS AGREEMENT is made and entered into as of January 1, 2008 by and between
SOUTHWESTERN ELECTRIC POWER COMPANY, a Delaware corporation (hereinafter
referred to as "SWEPCO"), and THE SABINE MINING COMPANY, a Nevada corporation
(hereinafter referred to as "SABINE"), a wholly-owned subsidiary of The North
American Coal Corporation, a Delaware corporation, SABINE being incorporated for
the sole and single purpose of performing the services, functions, duties and
obligations stated herein to be performed by SABINE.
W I T N E S S E T H:


WHEREAS, SWEPCO operates and has an ownership interest in a lignite-fired
electric generating station called Henry W. Pirkey Unit No. 1 (hereinafter
referred to as "SWEPCO's Plant") near Hallsville, Texas, having an approximate
net generating capacity of 650 megawatts; and
WHEREAS, SWEPCO owns or controls (by lease, fee ownership or otherwise) certain
lignite reserves located near SWEPCO's Plant, which may (at SWEPCO's election)
be all or part of the source of the lignite supply for SWEPCO's Plant or which
may be utilized for any other purposes, and lignite removed therefrom may be
used at any other locations desired by SWEPCO; and

1

--------------------------------------------------------------------------------


WHEREAS, SWEPCO and SABINE are parties to a Lignite Mining Agreement dated as of
January 1, 1981, as amended (the "Lignite Mining Agreement"); and
WHEREAS, pursuant to the Lignite Mining Agreement, SWEPCO engaged SABINE to
design, develop, construct and operate in the South Hallsville No. 1 Reserves
(as hereinafter defined) a lignite mine having a productive capacity sufficient
to supply the lignite requested by SWEPCO within the quantity and quality limits
provided for in that agreement; and
WHEREAS, SWEPCO conducted its evaluation of the various future fuel options for
SWEPCO’s Plant (the "Pirkey Fuel Study"), which options included the use of
sub-bituminous coal mined and delivered to SWEPCO’s Plant from the Powder River
Basin Area of Wyoming, the continued mining of the South Hallsville No. 1
Reserves pursuant to the Lignite Mining Agreement, and the proposal of SABINE
(the "Proposal") to modify the Lignite Mining Agreement to include within the
lignite reserves upon which SABINE is authorized to conduct mining operations
certain other lignite reserves controlled by SWEPCO but not covered by the
Lignite Mining Agreement (the "South Marshall Reserves", as hereinafter
defined); and
WHEREAS, SWEPCO concluded pursuant to the Pirkey Fuel Study that an amendment to
and restatement of the Lignite Mining Agreement which authorizes SABINE to
conduct lignite surface mining operations in the South Marshall Reserves
pursuant to the Proposal currently is the most economical fuel option for
SWEPCO’s Plant; and
WHEREAS, the parties by the Restatement of Lignite Mining Agreement dated as of
January 1, 1996 (the “RLMA”) made certain amendments in the Lignite Mining
Agreement so as to authorize SABINE to design, develop, construct and operate
facilities to mine lignite in the South Marshall Reserves in accordance with the
Proposal and the Pirkey Fuel Study and in a manner which permits

2

--------------------------------------------------------------------------------


an orderly and economic cessation of the mining operations in the South
Hallsville No. 1 Reserves; and
WHEREAS, the parties entered into amendments to the RLMA dated as of October 1,
1998; November 1, 1999; January 6, 2000 and letter agreements dated as of March
2, 1998, and February 9, 2000, amending the RLMA; and
WHEREAS, the parties by the Second Restatement of Lignite Mining Agreement dated
as of December 1, 2001 restated the Lignite Mining Agreement again to
incorporate such amendments and letter agreements into a single document, to
provide for invoice normalization and the addition of the Norit Mine Area, and
to make certain other changes to the RLMA;
WHEREAS, the parties by this instrument desire to restate the Lignite Mining
Agreement again to include within the lignite reserves upon which SABINE is
authorized to conduct mining operations certain other lignite reserves
controlled by SWEPCO but not covered by the Second Restatement of Lignite Mining
Agreement (the "Rusk Reserves", as hereinafter defined), and to make certain
other changes to the RLMA; NOW, THEREFORE, in consideration of the foregoing and
the covenants and agreements of the parties as herein set forth, the following
Third Restatement of Lignite Mining Agreement hereby is adopted as an amendment
and restatement of the Lignite Mining Agreement.
    

3

--------------------------------------------------------------------------------


ARTICLE I
Definitions
For the purposes of this Agreement, the following terms shall have the following
meanings:
(a)     "AAA" shall mean the American Arbitration Association.
(b)    "AAA Rules" shall mean the Commercial Arbitration Rules of the AAA, as
from time to time amended and in effect.
(c)    "Affiliate of SABINE" shall mean a party or person owning fifty percent
(50%) or more of the common stock of SABINE or otherwise controlling SABINE or
controlled by or under common control with SABINE.
(d)    "Annual Mining Plan" shall have the meaning set forth in Article IV,
Section 2 (b).
(e)    "Agreement" shall mean this Third Restatement of Lignite Mining
Agreement.
(f)    "As-delivered, as-received" shall mean the projected quality or the
actual quality, as the case may be, of the mined lignite at the point of
delivery to SWEPCO on an "as-received" moisture basis.
(g)    "As-received" moisture basis shall have the meaning, as applicable, set
forth in ASTM Standards D2013, D3173 and D3180.
(h)    "ASTM" shall mean the American Society for Testing and Materials.
(i)    "Btu" shall mean a Standard British Thermal Unit.
(j)    "Business Day" shall mean any calendar day other than a Saturday, Sunday
or other day on which banks in New York City or Texas are required or authorized
to be closed.
(k)    "Cost of Production" shall have the meaning set forth in Article IX,
Section 2(a).
(l)    "Deferred Development Costs" shall have the meaning set forth in
Article IX, Section 1(a).
(m)    "Designated Representative" shall have the meaning set forth in
Article XXI.
(n)    "Development Period" shall mean, with respect to the development of any
area of the Mine, the period from the date of SWEPCO's written approval of the
Deferred Development Costs with respect to such area until such date that SWEPCO
shall designate.
(o)    "Emergency" shall mean a sudden and unexpected occurrence at the Mine,
the nature of which requires prompt action in order to preserve or protect life
or property, prevent damage, maintain production, or comply with any applicable
law, rule or regulation and where there is not

4

--------------------------------------------------------------------------------


sufficient time for SABINE to notify SWEPCO of such occurrence and obtain
advance approval of such remedial or preventive action.
(p)    "Force Majeure" shall have the meaning set forth in Article XIV.
(q)    "Laboratory" shall mean the laboratory which is used by SWEPCO to analyze
the lignite samples taken by SWEPCO in accordance with the provisions of Article
X, Section 1.
(r)    "Life of Mine Plan" shall mean the Mining Plan covering life of mine
requirements described in Article IV, Section 2(a).
(s)    "Loan and Lease Obligations" shall mean all obligations of SABINE
incurred in connection with loans, leases, extensions of credit and other
financial arrangements entered into by SABINE with SWEPCO's advance approval and
necessary for, but not limited to, the design, development, construction,
equipment, operation and maintenance of the Mine to the capacity required for
producing quantities of lignite to be furnished to SWEPCO under this Agreement,
whether the same shall become due and owing during the term hereof or otherwise,
including fees, if any, interest, rentals, late payment penalties,
indemnification payments, and all payments arising as a result of any
termination, premature or otherwise, or any default under any such financial
arrangements or the agreement or agreements embodying the same.
(t)     "Management Fee" shall have the meaning set forth in Article IX,
Section 2 (c).
(u)     "Mine" shall mean the mine developed, constructed and operated by SABINE
in SWEPCO's Reserves.
(v)    "Mining Plan" shall mean the Life of Mine Plan and/or Annual Mining Plan
approved by SWEPCO as provided in Article IV of this Agreement, as revised and
expanded pursuant to such Article IV.
(w)    "mmBtus" shall mean one million Btus on an "as-delivered, as-received"
basis.
(x)    "North American Coal" shall mean The North American Coal Corporation
(formerly called Nortex Mining Company), a Delaware corporation.
(y)    “Norit” shall mean Norit Americas, Inc., a Georgia corporation.
(z)    “Norit Mine Area” shall mean the area so delineated in Exhibit “A”.
(aa)    “Norit Tons” shall mean Tons of lignite mined by SABINE and delivered
into trucks supplied by Norit, its agents or contractors, which quantity shall
be no less than 225,000 TPY and no greater than 650,000 TPY.
(bb)    "Option Agreement" shall mean, collectively, that certain Option
Agreement, dated as of January 15, 1981, by and among North American Coal,
SWEPCO, and Texas Commerce Bank-Longview, National Association (or their
respective predecessors-in-interest), as amended by the following: (1) Addendum
to Option Agreement, dated as of January 15, 1981, by and among

5

--------------------------------------------------------------------------------


North American Coal, SWEPCO, and Texas Commerce Bank-Longview, National
Association (or their predecessors-in-interest), (2) Agreement, dated as of June
30, 1988, by and among North American Coal, SWEPCO, Texas Commerce
Bank-Longview, National Association, SABINE, and North American Coal (or their
respective predecessors-in-interest), (3) Amendment to Option Agreement, dated
as of December 2, 1996, by and among North American Coal, SWEPCO, and Longview
National Bank, and (4) Second Amendment to Option Agreement, dated as of
________________, by and among North American Coal, SWEPCO, and Regions Bank.
(cc)    "Pirkey Fuel Study" shall have the meaning set forth in the fifth
"WHEREAS" clause of this Agreement.
(dd)    "Post-Production Management Fee" shall have the meaning set forth in
Article IX, Section 3.
(ee)    "Post-Production Period" shall mean the period from the date on which
the Production Period ends until the end of the term of this Agreement.
(ff)     "Production Period" shall mean the period from January 1, 1996 until
the mining and delivery of lignite to SWEPCO hereunder ceases and the final Mine
closing and Post-Production Period reclamation commences.
(gg)    "Proposal" shall have the meaning set forth in the fifth "WHEREAS"
clause of this Agreement.
(hh)    "Recovery Period" shall mean the period(s) of time designated by SWEPCO
over which the Deferred Development Costs for each Development Period are to be
repaid by SWEPCO to SABINE in the Cost of Production.
(ii)    "SABINE Default" shall have the meaning set forth in Article XIX,
Section 1.
(jj)    "SABINE Qualifying Force Majeure Event" shall mean each event of Force
Majeure experienced by SABINE during a calendar year which has a duration
greater than three (3) calendar days.
(kk)    "South Hallsville No. 1 Reserves" shall mean the lignite reserves so
designated in Exhibit "A" attached hereto and made a part hereof that are
located from the surface to a depth of 200 feet below the surface and are owned
by, leased to, or otherwise controlled by SWEPCO and shall also mean any
additional economically surface mineable lignite to such 200 foot depth which
SWEPCO hereafter acquires within the South Hallsville No. 1 Reserves area
delineated in Exhibit "A." At SWEPCO’s option, the 200 foot depth limitation may
be extended to a greater depth.
(ll)    "South Marshall Reserves" shall mean the lignite reserves so designated
in Exhibit "A" attached hereto and made a part hereof that are located from the
surface to a depth of 200 feet below the surface and are owned by, leased to, or
otherwise controlled by SWEPCO, including the Norit Mine Area, and shall also
mean any additional economically surface mineable lignite to such 200 foot depth
which SWEPCO hereafter acquires within the South Marshall Reserves area

6

--------------------------------------------------------------------------------


delineated in Exhibit "A." At SWEPCO’s option, the 200 foot depth limitation may
be extended to a greater depth.
(mm)    “Rusk Reserves” shall mean the lignite reserves so designated in
Exhibit "A" attached hereto and made a part hereof that are located from the
surface to a depth of 200 feet below the surface and are owned by, leased to, or
otherwise controlled by SWEPCO and shall also mean any additional economically
surface mineable lignite to such 200 foot depth which SWEPCO hereafter acquires
within the Rusk Reserves the area delineated in Exhibit “A.” At SWEPCO’s option,
the 200 foot depth limitation may be extended to a greater depth.
(nn)    "SWEPCO's Reserves" shall mean collectively the South Hallsville No. 1
Reserves, the South Marshall Reserves and the Rusk Reserves.
(oo)    "Ton" shall mean a net ton of 2,000 pounds.
(pp)    "Total Compensation" shall mean the total amount paid each year during
the Production Period to SABINE pursuant to Article IX, Section 2.
(qq)    "TPY" shall mean Tons per year.
(rr)    "Uniform Rounding Practice" shall mean as follows: when the number to
the right of the relevant number is four (4) or less, the relevant number shall
remain unchanged. When the number to the right of the relevant number is five
(5) or more, the relevant number shall be increased to the next higher
number.    
ARTICLE II
Term
This Agreement shall commence on the date hereof and shall remain in effect (a)
(i) until 2035 and (ii) thereafter until the Mine has been closed, the
reclamation work has been completed, the permit bonds have been released, and
the permit to mine has been satisfied by successful completion of all
reclamation operations in accordance with the approved Mining Plan, or (b) until
such earlier time that this Agreement might expire or be terminated as provided
herein.
The termination or expiration of this Agreement shall not release either party
from any obligations, payments or liabilities of such party that accrued during
the term of this Agreement or as a result of operations under this Agreement.

7

--------------------------------------------------------------------------------






ARTICLE III
Scope of Engagement
SWEPCO hereby engages SABINE to continue to design, develop, construct and
operate the Mine in accordance with the provisions of this Agreement, and SABINE
hereby accepts such engagement and undertakes to use its best efforts, best
management and mining skills and best engineering and business judgments to
perform its obligations under this Agreement for the compensation herein
specified. SABINE shall design, develop, construct and operate the Mine as
hereinafter provided and shall furnish, subject to SWEPCO's approval, all
engineering, permitting, geological, operating, administrative and supervisory
services and personnel necessary therefor. SABINE shall be responsible for
preparing, processing, obtaining and shall use its best efforts to comply with
the conditions of all permits required in connection with the operations
contemplated hereby. After first obtaining SWEPCO's approval of any proposed
permit application, exhibits thereto and related documents, SABINE shall process
the same in the name of SABINE.    
ARTICLE IV
Development and Operation of the Mine
Section 1. General
The design, development, construction and operation of the Mine shall consist of
one or more Development Periods, a Production Period and a Post-Production
Period.
During each Development Period, SABINE shall design, engineer, develop and
construct the Mine in SWEPCO's Reserves.

8

--------------------------------------------------------------------------------


During the Production Period, SABINE shall operate the Mine and perform all
engineering, geological, operational, administrative and other work required or
requested by SWEPCO to supply lignite to SWEPCO under this Agreement.
During the Post-Production Period, SABINE shall perform all work and services
required or requested by SWEPCO in connection with the final closing of the Mine
and completion of final reclamation work. SWEPCO shall have the right at its
election at any time during the Post-Production Period (with or without cause)
to take over and conduct or complete the Post-Production work by the acquisition
by SWEPCO of all the capital stock of SABINE pursuant to the Option Agreement
after giving SABINE notice thereof, which notice shall be given at least 365
days in advance. During such notice period SABINE shall fully cooperate
regarding the orderly transfer of operations.
SABINE shall have the right to employ consulting organizations approved by
SWEPCO to provide engineering, design, environmental and other work required for
SABINE to perform its obligations under this Agreement. Further, all charges of
such consulting organizations not included in the Approved Annual Mining Plan
must be approved in writing by SWEPCO.
Section 2. Mine Development
(a)
Life of Mine Plan.

SABINE has provided to SWEPCO in writing a mining plan covering life of Mine
requirements ("Life of Mine Plan") for the design, development, construction and
operation of the Mine to furnish from SWEPCO's Reserves the lignite requirements
requested by SWEPCO under the provisions of Article V hereof for the period 2008
through 2035. The Life of Mine Plan is in accordance with sound engineering and
design practices and applicable laws, rules and regulations and shall include,
but not be limited to, production schedules, manpower and equipment
requirements, estimated costs per ton and per mmBtus, time schedules for mine
development, method of operation, including method of operation of any coal
handling facilities, reclamation and permitting schedules, capital expenditures
and operating

9

--------------------------------------------------------------------------------


cost requirements, mine design, mine projection maps, mine progression and
reserve studies, and other documentation requested by SWEPCO.
On or before October 1 of each calendar year, SABINE shall review and revise or
expand, if necessary, the Life of Mine Plan based on the then current
designation of annual deliveries provided by SWEPCO in the notice given pursuant
to Section 3 of Article V hereof. SABINE, at a minimum, shall emphasize and set
forth in specific detail in such revised Life of Mine Plan the next five (5)
years of mining operations.
(b)    Annual Mining Plan.
On or before October 1 of each calendar year during the term of this Agreement,
SABINE shall provide to SWEPCO in writing a mining plan covering the operation
of the Mine for the next calendar year ("Annual Mining Plan"). Such Annual
Mining Plan shall include, but not be limited to, the following items for
activities during the following calendar year:
(i)
an estimated capital budget containing estimates of all capital expenditures and
commitments;

(ii)
an estimate of all operating costs and expenses in such detail as SWEPCO may
reasonably request; and

(iii)
an estimated monthly cash flow statement containing estimates of the cash
requirements for the capital and operating budgets prepared pursuant to this
subsection.

The Annual Mining Plan shall also include the details of an incentive
compensation plan for SABINE’s employees (except for SABINE’s employees who are
participants in a plan of an Affiliate of SABINE).
(c)    Approval of Annual Mining Plan.
Within sixty (60) days after receipt by SWEPCO of an Annual Mining Plan,
including the annual capital budgets, SWEPCO shall give SABINE written notice of
SWEPCO's approval or disapproval of such Annual Mining Plan and capital budgets.
As part of any such approval, SWEPCO shall agree to contribute any item or items
of, or interest in, real property and non-depreciable capital assets, and

10

--------------------------------------------------------------------------------


SWEPCO may stipulate that it will contribute any item or items of, or interest
in, depreciable capital assets provided for in such Annual Mining Plan and
capital budget and thereupon, to the extent necessary or applicable, grant to
SABINE sublease rights or other rights to permit SABINE to use the same as long
as necessary in lieu of SABINE incurring any expense or obligation with respect
thereto. If SWEPCO does not give SABINE such notice within sixty (60) days after
SWEPCO's receipt thereof, SWEPCO shall be deemed to have approved such Annual
Mining Plan and capital budgets. If SWEPCO disapproves an Annual Mining Plan,
capital budgets or any portion(s) thereof, SWEPCO shall advise SABINE of the
reasons for such disapproval, and SWEPCO and SABINE shall meet promptly and
attempt in good faith to resolve their differences with respect to the Annual
Mining Plan and/or capital budgets. If SWEPCO and SABINE are unable to resolve
such differences within thirty (30) days after SWEPCO's disapproval, SABINE
shall revise and resubmit the Annual Mining Plan and/or capital budgets as
requested by SWEPCO. Under no circumstances shall SABINE acquire any interest in
real property or non-depreciable capital assets without the mutual consent of
the parties.
SABINE shall consult with and keep SWEPCO informed of the progress of the
design, construction, development and operation of the Mine in such manner as
SWEPCO may reasonably request.
In the event that any such annual review of the Annual Mining Plan and any
revision, adjustments or modification thereof requested by SWEPCO should delay
the final approval thereof by SWEPCO past the beginning of the next calendar
year, SABINE shall have the right to continue its operations hereunder pursuant
to the last approved capital budget and Annual Mining Plan extended (on a pro
rata basis) into the next calendar year until the matter causing such delay has
been resolved.
SWEPCO and SABINE shall meet at least quarterly (and at such other times as
needed or requested by either party) to review the progress of the design,
construction, development and operation of the Mine.

11

--------------------------------------------------------------------------------


SABINE shall not make any capital expenditures unless they are generally
reflected in a capital budget approved by SWEPCO as part of an Annual Mining
Plan or unless otherwise specifically approved by SWEPCO; provided, however,
SABINE shall have the right during any calendar year to make capital
expenditures required in the event of an Emergency without advance approval by
SWEPCO, provided that SABINE shall make all reasonable efforts to obtain the
approval of SWEPCO prior to making any such capital expenditure and if the
nature of the Emergency and the time elements involved do not allow sufficient
time to obtain SWEPCO's approval of such capital expenditure before it is
incurred, SABINE shall subsequently and promptly (but not later than two (2)
Business Days after such occurrence) give SWEPCO written notice thereof; and
further provided, however, SABINE shall have the right to exceed the amount for
any specific capital expenditure (i.e., line item) in any budget approved by
SWEPCO by up to five percent (5%) but not more than $100,000.00 in any calendar
year without the specific approval of SWEPCO.
If SABINE requests approval to exceed an individual capital line item by more
than $100,000.00, and if SWEPCO neither approves nor disapproves such request
within fifteen (15) days after SWEPCO's receipt thereof, SWEPCO shall be deemed
to have approved such request.
Except in the event of an Emergency, no material modification of or deviation
from the approved Annual Mining Plan shall be made without the written approval
of SWEPCO, which approval shall not be unreasonably withheld. Within two (2)
Business Days after the occurrence of any Emergency, SABINE shall notify SWEPCO
thereof giving all details including nature, extent and reason for any material
modification or deviation from the approved Annual Mining Plan.




ARTICLE V
Quantity and Scheduling
Section 1. Quantity
The quantity of mmBtus of lignite to be mined and delivered to SWEPCO for use at
SWEPCO’s Plant and the quantity of Norit Tons to be mined and delivered shall be
the quantities

12

--------------------------------------------------------------------------------


requested by SWEPCO in accordance with the provisions of this Agreement;
provided, however, the quantity of mmBtus of lignite and the quantity of Norit
Tons to be mined and delivered by SABINE shall not exceed the production
capability of the Mine; and further provided, however, that when any increase in
SWEPCO's mmBtus requirements or in the quantity of Norit Tons occurs which
necessitates the acquisition by SABINE of additional equipment, SABINE shall not
be obligated to supply any such increased requirements until such time as it is
able to acquire and install such additional equipment and do all other things
necessary to supply such increased requirements.
Section 2. Rate of Delivery
The delivery of lignite for use at SWEPCO’s Plant shall be made in monthly
quantities which approximate the monthly utilization of lignite at SWEPCO's
Plant, or as otherwise directed by SWEPCO. The delivery of Norit Tons shall be
made in approximately equal monthly quantities or as otherwise directed by
SWEPCO.
Section 3. Designation of Annual Deliveries
No later than August 1 of each year during the term of this Agreement, SWEPCO
shall notify SABINE in writing of the quantity of mmBtus of lignite to be
delivered during the subsequent calendar year for use at SWEPCO’s Plant and an
estimate of the quantity requirements during each of the four (4) calendar years
thereafter. No later than August 15 of each year during the term of this
Agreement, SWEPCO shall notify SABINE in writing of the quantity of Norit Tons
to be delivered during the subsequent calendar year and the delivery schedule
therefor, which delivery schedule SWEPCO, upon written notice to SABINE, may
increase or decrease by up to 5,000 Tons per month.

13

--------------------------------------------------------------------------------


At any time and from time to time, SWEPCO shall have the right, upon written
notice to SABINE, to increase or to decrease any previously issued annual
nomination to the extent desired by SWEPCO, subject however, to the limitations
set forth in Section 1 of this Article V.
If the total mmBtus of lignite actually delivered by SABINE to SWEPCO and Norit
for use at SWEPCO’s Plant and Norit’s Plant during two (2) consecutive calendar
years is less than [* * *] of the annual quantity of mmBtus designated by SWEPCO
or Norit for use at SWEPCO’s Plant or Norit’s Plant for each of such two
consecutive calendar years as set forth in the annual nomination in effect at
the end of each such year, then the difference in the quantity delivered and [*
* *] of the quantity requested for such calendar years shall be considered an
"excess deficiency". If such "excess deficiency" is not caused by "Force
Majeure" or is not caused by the failure of SWEPCO to accept delivery of such
lignite, then in addition to any other remedies available to SWEPCO, it is
agreed that SWEPCO shall receive a credit equal to the "per Ton" Management Fee
in effect for such calendar years, as adjusted, multiplied by the number of Tons
of such "excess deficiency", but not to exceed the total Management Fee paid or
due to SABINE for such calendar years, which amount shall be credited to the
Management Fee paid or due to SABINE for the next succeeding calendar year.
Section 4. Stockpiling
SABINE may establish and maintain at a location(s) agreed to by SWEPCO a run of
mine lignite stockpile(s). SWEPCO shall have the right to limit, at any time,
the size of the stockpile(s) by giving written notice to SABINE. SABINE shall
maintain such stockpile(s) in accordance with good industry practices and shall
take reasonable precautions to prevent spontaneous combustion and water
accumulation in the stockpile.
* * * Confidential Treatment Requested

14

--------------------------------------------------------------------------------






ARTICLE VI
Delivery
The lignite for use at SWEPCO’s Plant shall be delivered by SABINE to SWEPCO at
the lignite dump hopper at the boundary of the Mine adjacent to SWEPCO's Plant.
The Norit Tons shall be delivered to the coal storage facility or other areas in
the Mine designated by SWEPCO into trucks supplied by Norit, its agents or
contractors.
For truck delivery purposes, the "boundary of the Mine" shall be the horizontal
plane immediately below the bottom of the truck support beams at the lignite
dump hopper. SABINE shall be responsible for the maintenance of the truck
support. For belt delivery purposes, the “boundary of the Mine” shall be the
location along the beltline that is designated by SWEPCO.




ARTICLE VII
Quality and Recovery
(a)    The lignite to be supplied to SWEPCO and/or Norit shall be from the Mine
in SWEPCO's Reserves and shall be of run-of-mine lignite quality.
SABINE shall deliver the lignite so as to be reasonably free from contamination,
BUT SABINE MAKES NO REPRESENTATIONS OR WARRANTIES AS TO THE INHERENT QUALITY AND
CHARACTERISTICS OF SWEPCO’S RESERVES.
Any unsatisfactory performance of such lignite caused by the inherent quality
and characteristics thereof shall not excuse, alter or diminish the obligation
of SWEPCO to make the payments provided for in Article XII and, so long as such
lignite is mined and blended as requested by SWEPCO, shall not be an event of
"Force Majeure" on the part of SWEPCO.

15

--------------------------------------------------------------------------------


(b)    SABINE shall consult with SWEPCO from time to time in advance of
stripping overburden as to the locations in which such stripping will occur.
SABINE shall drill and analyze samples of lignite at such locations to project
"as-delivered, as-received" lignite quality and recovery in advance of stripping
overburden and shall provide the results of such drilling and analyses to
SWEPCO. SWEPCO shall have the right to review, inspect and approve in advance
SABINE's drilling and testing methods and analytical procedures and data
provided thereby. On or before October 1 of each year, SABINE shall furnish
SWEPCO with a statement of the expected “as delivered-as received” lignite
quality, recovery parameters, and other characteristics of the lignite which
SABINE plans to mine during the following calendar year.
(c)    Upon request by SWEPCO, SABINE shall analyze the exposed lignite from
which the overburden has been stripped in advance of loading and shall furnish
such analyses to SWEPCO. SABINE shall blend the exposed lignite so as to
deliver, within the inherent characteristics of the exposed lignite, lignite of
the characteristics desired by SWEPCO.
(d)     The parties hereto recognize that the quality and recovery of the
lignite delivered to SWEPCO and/or Norit hereunder, as opposed to the quality of
the lignite "in-place," is directly related to good mine management practices by
SABINE. SABINE shall keep SWEPCO fully informed of any significant changes in
the lignite quality after mining thereof and its recovery.




ARTICLE VIII
Loan and Lease Obligations
It will be necessary for SABINE from time to time during the term of this
Agreement to incur Loan and Lease Obligations. SWEPCO recognizes that such Loan
and Lease Obligations will also be required for reasonable replacements at the
end of the useful life of certain of SABINE's equipment, for additions to
certain of SABINE's equipment, for meeting payment obligations

16

--------------------------------------------------------------------------------


incurred by SABINE in connection with Loan and Lease Obligations and for
maintaining working capital necessary for operating the Mine in the most cost
effective manner.
SWEPCO shall have the right to direct SABINE in incurring all such Loan and
Lease Obligations; provided, however, that SABINE shall not be required to incur
any Loan or Lease Obligation directed by SWEPCO if the terms thereof are less
favorable to SABINE than the terms of a Loan or Lease Obligation which, for the
same term, could be obtained by SABINE without such direction by SWEPCO.
SWEPCO shall have the right to approve or disapprove any agreement in respect of
any Loan or Lease Obligation which SABINE proposes to incur to carry out its
obligations under this Agreement. SABINE shall submit to SWEPCO a summary of the
terms and conditions of any such proposed Loan or Lease Obligation. Within
thirty (30) days after receipt by SWEPCO of written notice from SABINE
requesting approval or disapproval of such terms and conditions, SWEPCO shall
give SABINE written notice of SWEPCO's approval or disapproval thereof. If
SWEPCO fails to give such notice within such thirty (30) day period, SWEPCO
shall be deemed to have disapproved the same. Upon disapproval by SWEPCO, SABINE
shall promptly renegotiate and resubmit to SWEPCO any new or alternate proposed
arrangement involving a Loan or Lease Obligation, and the same procedure
mentioned above shall be followed. No such Loan or Lease Obligation shall be
incurred or agreed to by SABINE without SWEPCO's advance approval.
In connection with any financing pursuant to this Article VIII, SABINE, subject
to SWEPCO's prior written approval, which approval shall not be unreasonably
withheld, may create a security interest and/or grant a deed of trust or other
appropriate lien, or any right of participation in respect thereof, on any or
all assets of SABINE, including without limitation all or any portion

17

--------------------------------------------------------------------------------


of its rights hereunder, in favor of any lender or lessor to SABINE and/or any
guarantor of any Loan or Lease Obligation of SABINE.
SABINE shall have the right to pay dividends on its stock only from earned
surplus. For this purpose, "earned surplus" shall mean without duplication net
income for the most recent fiscal period and/or retained income since
incorporation less dividends previously paid, as determined in accordance with
generally accepted accounting principles and as certified to annually by
SABINE's independent public accountants.
ARTICLE IX
Compensation
Section 1. Compensation During Development Period
(a)
Deferred Development Costs.

During each Development Period, SABINE shall accrue all costs and expenses
authorized by SWEPCO and associated with the design, development, construction,
equipping and operation of any area of the Mine designated by SWEPCO
(hereinafter referred to as "Deferred Development Costs"). It is understood and
agreed by the parties hereto that the Deferred Development Costs with respect to
any mining area of the Mine shall be repaid in full by SWEPCO during the
applicable Recovery Period by the inclusion of such Deferred Development Costs
in the Cost of Production (as hereinafter defined in Subsection 2(a) of this
Article IX) for such Recovery Period.
(b)    Compensation Under Certain Circumstances
If at any time during the term of this Agreement SABINE has not obtained
sufficient financing to repay all Loan and Lease Obligations theretofore
incurred by SABINE in connection with the development of the Mine, SWEPCO shall
pay SABINE amounts from time to time sufficient to permit SABINE to satisfy Loan
and Lease Obligations in accordance with their terms.

18

--------------------------------------------------------------------------------


The provisions of this Subsection 1(b) shall be subject to the provisions of
Section 2 of Article XII.
Section 2. Compensation During the Production Period
During the Production Period, SWEPCO shall pay SABINE in accordance with the
provisions of Article XII for the services provided by SABINE under this
Agreement a sum which equals the Cost of Production plus Loan and Lease
Obligations plus a Management Fee (as determined hereinafter under Subsections
(c) and (d) of this Section 2):
(a)    Cost of Production
For the purpose of this Agreement and except as otherwise expressly stated,
"Cost of Production" shall mean the costs actually incurred by SABINE in
performing its obligations under this Agreement, but shall exclude costs or
expenses which have not been authorized pursuant to this Agreement or which have
been incurred over the prior disapproval by SWEPCO thereof. Such costs shall be
determined and allocated on an accrual basis in accordance with generally
accepted accounting principles (except as otherwise expressly stated herein),
consistently applied, and shall include but not be limited to the following:
(i)
All production, maintenance, delivery and accounting costs including without
limitation the following types of costs:

(aa)
Labor costs, which include wages and the costs of an incentive compensation plan
and all related payroll taxes, benefits and fringes, including welfare plans,
group insurance, vacations and other comparable benefits of corporate officers
and employees of SABINE located at the Mine.

(bb)
Expense of payroll preparation, general accounting and billing performed at the
Mine.

(cc)
Consumable materials and supplies.

(dd)
Consumable tools.

(ee)
Machinery and equipment not capitalized or leased.

(ff)
Rental of machinery and equipment, but not including any payments under leases
included under Section 2(b) of this Article IX.


19

--------------------------------------------------------------------------------


(gg)
Electric power costs.

(hh)
Reasonable and necessary services rendered by persons other than Affiliates of
SABINE.

(ii)
Insurance, including workers' compensation as required by law, liability,
property damage, and such other insurance as requested by SWEPCO and in amounts
and with insurance carriers (or self insurance) approved by SWEPCO, as provided
in Article XVI.

(jj)
Taxes, but not including income taxes imposed by any governmental unit, except
for income taxes incurred as a result of reimbursement of governmental penalties
and fines, and reclamation costs which are not deductible under the United
States Internal Revenue Code.

(kk)
Cost of reclamation during the Production Period, including labor and supplies,
as required to comply with the lignite leases and all applicable Federal, state,
and local governmental laws, rules and regulations or at such higher level of
reclamation as may be requested by SWEPCO.

(ll)
Costs incurred by SABINE relating to this Agreement in connection with or as a
result of the enactment, modification, interpretation, repeal or enforcement of
all applicable Federal, state and local governmental laws, rules and
regulations.

(mm)
Usual membership fees of the National Mining Association (allocated to SABINE
pro rata based on combined annual coal production of SABINE and its Affiliates)
and a reasonable number of other professional, service and civic organization
memberships paid for by SABINE which are commonly maintained by mining companies
similarly situated in East Texas. Also, any contributions and other memberships
that are approved in advance by SWEPCO.

(nn)
Deferred Development Costs, which shall be amortized ratably as provided in
Section 1(a) of this Article IX.

(oo)
Cost of reclamation and similar performance bonds as required by any
governmental entity obtained by SABINE in connection with the performance of its
obligations hereunder.

(pp)
Telephone and office costs, travel expenses and moving expenses of exempt
employees of SABINE, provided that no moving expense will be allowed for any
non-exempt employee of SABINE without SWEPCO's prior approval.

There shall be credited to costs under this Subsection 2(a) any investment tax
credit or other tax credits based upon new investment incurred and taken by
SABINE and any net receipts by SABINE from rental of, or other net income
derived by SABINE, from real or personal property. There also shall be credited
to costs under this Subsection (a) any gains and shall be so charged any losses
on the disposal of any property owned by SABINE related to the Mine or SWEPCO's
Reserves, any refunds or rebates

20

--------------------------------------------------------------------------------


related to the insurance program and any bond adjustments, any refunds or
rebates received by SABINE from manufacturers or vendors and any interest or
dividends received by SABINE on its investments, except investments of the
Management Fee (as determined hereinafter) and undistributed net earnings.
If any of the foregoing includes costs incurred by an Affiliate of SABINE and
charged to SABINE and except as otherwise expressly provided, they shall be
included only at the cost to such Affiliate without addition for any overhead,
loading, intercompany profit or service charge. SABINE, in determining costs,
shall give SWEPCO the proportionate benefit of volume purchases participated in
by SABINE and Affiliates of SABINE.
(ii)
Real property costs, if any, but none can be incurred without advance written
approval by SWEPCO.

(iii)
General and Administrative Costs.

(a)
The following amount (which shall be subject to adjustment as set forth herein)
shall be added to the Cost of Production for general and administrative costs
each year during the Production Period, [* * *] for calendar year 2008 and
subsequent years. SABINE shall invoice SWEPCO for such amounts (as adjusted)
each calendar year in equal, consecutive, monthly installments.

(b)
General and administrative costs which are to be covered by such amount of [* *
*] (and which shall not otherwise be included in the Cost of Production), are
salaries and related expenses such as payroll taxes, pensions and workers'
compensation, together with travel, telephone, postage and office rent and
office maintenance expense, of officers of SABINE not located at the Mine and of
officers and employees of Affiliates of SABINE who perform, and for the time and
to the extent they perform, functions relating to SABINE or this Agreement.

* * * Confidential Treatment Requested



21

--------------------------------------------------------------------------------


Without limiting the generality of the foregoing, the expenses of executive
office support, administrative support, operations management support, business
development support and legal support (excluding outside litigation services and
other outside legal services described below in clause (3) of Section
2(a)(iii)(c)), finance and accounting support, management information systems
support, technical services support, human resources support and benefits
support rendered by employees of Affiliates of SABINE shall be included in such
[* * *].
(c)
Notwithstanding anything to the contrary contained in Subsection 2(a)(iii)(b),
general and administrative costs which are not to be covered by such amount of
[* * *] and which otherwise shall be included in the Cost of Production are:

(1)
corporate franchise taxes for SABINE paid to the State of Texas, but excluding
corporate franchise taxes which SABINE is required to pay to Nevada, its state
of incorporation;

(2)
outside audit expense of SABINE;

(3)
litigation and other legal expenses incurred through the use of attorneys who
are not employees of SABINE or Affiliates of SABINE;

(4)
actual costs of new reserve mine planning, mine permitting and special studies;
and

(5)
actual costs of geologic support on drilling and modeling provided by employees
of Affiliates of SABINE.

Any costs associated with work provided by employees of Affiliates of SABINE
that are not included in such amount of [* * *] must be approved by SWEPCO in
writing.
(d)
Effective for the calendar year 2008 and subsequent years, the amount of [* * *]
for general and administrative costs for each such calendar year shall be
adjusted in the same percentage by which

* * * Confidential Treatment Requested

22

--------------------------------------------------------------------------------


the average of the [* * *] on the base 2000=100, published by the Bureau of
Economic Analysis of the U.S. Department of Commerce, for the four calendar
quarters consisting of (x) the fourth calendar quarter for the year immediately
preceding the calendar year under consideration and (y) the first three calendar
quarters of the year under consideration is greater or less than 103.646. If any
adjustment of the amount of [* * *] for general and administrative costs made
pursuant to this subsection is based upon an index figure which is subsequently
revised, there shall be no further adjustment of such amount on the basis of
such revision. All adjustments of the amount of [* * *] for general and
administrative costs for a given year shall be made prior to the end of March of
the year following the year under consideration, and any additional payment to
be made by SWEPCO or refund to be made by SABINE shall be made accordingly. An
example calculation of such year-end adjustment to the amount of [* * *] for
general and administrative costs is set forth in Exhibit “D”, which is attached
hereto and made part hereof.
(e)
If at any time during the term of this Agreement it is reasonably believed by
either party that neither the [* * *] Index nor any index substituted therefor
in accordance with the following provisions reflects the true change in
purchasing power of the United States dollar, then upon the written request of
either party SWEPCO and SABINE shall undertake good faith negotiations to
determine and agree upon a substituted index or method whereby such change in
purchasing power of the United States dollar can be determined. When and if such
substituted index or method has been determined and mutually agreed upon the
same shall be

* * * Confidential Treatment Requested



23

--------------------------------------------------------------------------------


substituted and put into effect commencing at a time mutually agreed upon. If
the [* * *] Index or any substitute index is changed in the future to use some
base other than the base of 2000=100, for the purposes hereof, the [* * *] Index
or any substitute index, as the case may be, shall be adjusted so as to be in
correct relationship to the base of 2000=100, or some other alternative base
which is mutually agreeable to SWEPCO and SABINE. If publication of the [* * *]
Index or any substituted index is no longer made by any Federal agency, the
index to be used as aforesaid shall be that index agreed to by the parties which
after necessary adjustment, if any, provides the most reasonable substitute for
said index. If within ninety (90) days the parties hereto cannot agree upon a
substitute index which will accomplish the purposes of this Subsection 2(a)(iii)
the matter shall be resolved by arbitration pursuant to Article XVIII hereof.
(iv)
Capital Related Costs. Depreciation and/or amortization to which SABINE is
entitled, the rates of which shall be determined by SABINE from time to time. No
depreciation or amortization shall be included in the Cost of Production with
respect to items of property for which a lessor under a lease has taken
depreciation or amortization. The rates of such depreciation and/or amortization
(unless SWEPCO approves otherwise), for purposes of this paragraph, shall be
limited to a straight-line basis over the mutually agreeable anticipated useful
service life of the assets. SWEPCO shall be entitled from time to time to the
correction of anticipated useful service lives to conform to experience. SABINE
shall claim all investment tax credits or similar subsequent tax benefits at the
times and in the amounts that will produce the greatest tax savings to SABINE
and resulting credits to SWEPCO. Net gains or losses on the disposition of
capital assets shall be credited or charged, as the case may be, to the Cost of
Production.

* * * Confidential Treatment Requested

24

--------------------------------------------------------------------------------


Transactions covered by this Agreement involving capital assets between SABINE
and/or any one or more of the Affiliates of SABINE, including contributions to
the capital of SABINE, shall be subject to SWEPCO's prior written approval, and
such review and approval of any such intercompany transfers shall be based upon
needs and financial justification and shall be reflected in SABINE's accounts at
cost to the Affiliates of the assets involved, less accrued depreciation, as
shown by the accounts of the transferring company. Transactions involving the
disposition or transfer of capital assets shall be subject to SWEPCO’s prior
written approval.
(v)
Depletion. For any cost depletion from which SABINE obtains a tax benefit, tax
credit or other benefit as a result of its performance under this Agreement,
such benefit or credit shall be credited, at the statutory federal income tax
rate applicable to SABINE, to costs under this Subsection 2(a) and SWEPCO shall
receive the benefit therefor.

(b)    Loan and Lease Obligations.
For purposes of this Section 2, Loan and Lease Obligations shall mean an amount
equal to all amounts payable for such period by SABINE in respect of Loan and
Lease Obligations but shall not include any amounts payable by SABINE in respect
of the repayment of the principal amount of any indebtedness of SABINE for money
borrowed except to the extent that SABINE does not at any time have available to
it sufficient funds and credit facilities to permit it to meet its obligations
in respect of such principal repayments. Any amounts so paid by SWEPCO in
respect of principal shall be treated as advance payments by SWEPCO and credited
by SABINE against the next succeeding payment obligation of SWEPCO under Section
2(a) of this Article IX.
(c)    Management Fee.
Effective for the calendar year 2008 and subsequent calendar years during the
Production Period, SWEPCO shall pay SABINE a base management fee (“Management
Fee”) per Ton of lignite delivered to SWEPCO during each calendar year which
shall be:

25

--------------------------------------------------------------------------------


(i)
[* * *] per Ton of lignite on all Norit Tons,

(ii)
[* * *] per Ton of lignite on all Tons for use at SWEPCO’s Plant up to and
including [* * *] Tons per year, and

(iii)
[* * *] per Ton of lignite on all Tons for use at SWEPCO’s Plant over [* * *]
Tons per year,

which base Management Fee shall be subject to further adjustment as hereinafter
provided in Subsection 2(d) of this Article IX. SABINE shall invoice SWEPCO and
SWEPCO shall pay SABINE on a monthly basis for such Management Fee.
(d)    Adjustment of Management Fee.
(i) Effective for the calendar year 2008 and subsequent calendar years, the
Management Fee (including the maximum and minimum amounts) for each such
calendar year shall be adjusted in the same percentage by which the average of
the [* * *] Index on the base 2000 = 100, published by the Bureau of Economic
Analysis of the U.S. Department of Commerce, for the four calendar quarters
consisting of (x) the fourth calendar quarter for the year immediately preceding
the calendar year under consideration and (y) the first three calendar quarters
of the year under consideration is greater or less than 103.646. If any
adjustment of the Management Fee made pursuant to this subsection is based upon
an index figure which is subsequently revised, there shall be no further
adjustment of the Management Fee on the basis of the final published figure for
such index. All adjustments of the Management Fee for a given year shall be made
prior to the end of March of the year following the year under
consideration, and any additional payment to be made by SWEPCO or refund to be
made by SABINE shall be made accordingly. An example calculation of such
year-end adjustment to Management Fee is set forth in Exhibit “B,” which is
attached hereto and made part hereof.
* * * Confidential Treatment Requested



26

--------------------------------------------------------------------------------


(ii)    Further Modification of Management Fee.
If at any time during the term of this Agreement it is reasonably believed by
either party that neither the [* * *] Index nor any index substituted therefor
in accordance with the following provisions reflects the true change in
purchasing power of the United States dollar, then upon the written request of
either party SWEPCO and SABINE shall undertake good faith negotiations to
determine and agree upon a substituted index or method whereby such change in
purchasing power of the United States dollar can be determined. When and if such
substituted index or method has been determined and mutually agreed upon the
same shall be substituted and put into effect commencing at a time mutually
agreed upon. In the event the [* * *] Index or any substitute index is changed
in the future to use some base other than the base of 2000=100, for the purposes
hereof, the [* * *] Index or any substitute index, as the case may be, shall be
adjusted so as to be in correct relationship to the base of 2000=100, or some
other alternative base which is mutually agreeable to SWEPCO and SABINE. If
publication of the [* * *] Index or any substituted index is no longer made by
any Federal agency, the index to be used as aforesaid shall be that index agreed
to by the parties which after necessary adjustment, if any, provides the most
reasonable substitute for said index. If within ninety (90) days the parties
hereto cannot agree upon a substitute index which will accomplish the purposes
of this Subsection 2(d)(iii) the matter shall be resolved by arbitration
pursuant to Article XVIII hereof.
Section 3. Compensation for Mine Closing Operations
During the continuation of SABINE's operations hereunder during the Post
Production Period as provided for in the fourth paragraph of Section 1 of
Article IV, SWEPCO shall compensate SABINE, which compensation shall include
payment of the mine closing costs provided for in Article XI, on the same basis
as provided for in Section 2 of this Article IX, except that
(a)
in lieu of the Management Fee provided for in Section 2(c), SWEPCO shall pay

* * * Confidential Treatment Requested



27

--------------------------------------------------------------------------------


(b)
SABINE as additional compensation a Post-Production Management Fee in accordance
with the schedule set forth in Exhibit "C" which is attached hereto and made a
part hereof; and

(c)
in lieu of the general and administrative costs provided for in
Section 2(a)(iii), SWEPCO shall pay SABINE for general and administrative costs
in accordance with the Post-Production General and Administrative Costs Schedule
set forth in Exhibit “F” which is attached hereto and made a part hereof.

Such payments described in clauses (a) and (b) above shall be made on a monthly
basis. The Post-Production Management Fee set forth in Exhibit "C" shall be
adjusted in the same manner in which the Management Fee is adjusted pursuant to
Subsection 2(d) of Article IX of this Agreement, and the general and
administrative costs set forth in Exhibit “F” shall be adjusted in the same
manner in which the general and administrative costs are adjusted pursuant to
Section 2(a)(iii)(d) of Article IX of this Agreement.
 
ARTICLE X
Sampling and Analysis; Weights
Section 1. Sampling and Analysis
The quality of lignite delivered to SWEPCO from the Mine for use at SWEPCO’s
Plant shall be determined by analyses of samples taken at a point or points
mutually agreed upon by SWEPCO and SABINE. Sampling and analyses shall be
performed by methods which meet the standards of the ASTM, or by such other
methods as may be mutually agreed upon between SWEPCO and SABINE. SWEPCO shall
cause the samples to be transported to the Laboratory. Each sample shall be
processed, split into three (3) equal parts and placed in suitable airtight
containers by SWEPCO or the Laboratory. Part one of each sample shall be
analyzed by the Laboratory, and the cost of such analysis shall be included in
the Cost of Production. Part two of each sample shall be properly identified and
stored in the Laboratory for a period of not less than

28

--------------------------------------------------------------------------------


sixty (60) days for either party to analyze at its own expense if it so desires.
Part three of each sample shall be properly identified and stored by SWEPCO for
a period of not less than sixty (60) days. The cost of analysis of part three of
the sample, if required, shall be borne equally by SWEPCO and SABINE. For
deliveries for which a sample is not available or for which a sample is agreed
by SWEPCO and SABINE to be incorrect, the weighted average of the immediately
preceding three (3) days sample analyses which are available shall be utilized.
The results of the analyses performed by the Laboratory on part one of the
samples shall be binding on the parties and shall be deemed to represent the
quality and characteristics of the lignite delivered hereunder unless one party
notifies the other of a dispute concerning such analysis within the sixty (60)
day period specified in the preceding paragraph. If the analysis of part one is
disputed and the analyses of parts one and two of the sample differ by more than
the reproducibility values specified by ASTM or any other mutually agreeable
tolerances, then part three of such sample shall be analyzed by a commercial
testing laboratory mutually chosen and using ASTM standards or mutually accepted
procedures. When all three parts of a sample are analyzed, the average of the
two closest sample results will be used to represent the quality of the lignite
delivered on the day such samples were taken; provided, however, that if the two
closest sample results differ by more than the reproducibility values specified
by ASTM or any other mutually agreeable tolerances, then the weighted average of
the immediately preceding three (3) days sample analyses which are available
shall be deemed to be the quality and characteristics of the daily delivery of
lignite under consideration.
As soon as practicable after the end of each month, SABINE shall furnish SWEPCO
with a summary of the analyses performed by the Laboratory during the preceding
month on part one of each sample. In addition, if either party elects to analyze
part two of a sample, that party shall

29

--------------------------------------------------------------------------------


deliver the results of such analyses to the other party within seven (7)
Business Days of receiving such results.
SABINE and SWEPCO each shall have the right to request a bias test of the
sampling system if it questions the accuracy of said system. The party
requesting such bias test shall pay all costs of any such challenge bias test
unless the sampling system is found to be in error, in which case SWEPCO and
SABINE each shall pay fifty percent (50%) of the costs of such test. SABINE
shall have the right to have a representative present at any and all times to
observe the sampling. If the sampling system is replaced or substantially
modified, then SWEPCO shall perform, at its sole cost, a bias test of the
sampling system as so replaced, altered or modified.
Section 2. Weighing
The weight of the lignite delivered to SWEPCO from the Mine for use at SWEPCO’s
Plant shall be determined on scales properly installed on conveyor belts leading
from SWEPCO's lignite dumping facilities or by other means mutually agreed upon
by SWEPCO and SABINE. SWEPCO shall consult with SABINE as to design, selection
and installation of such scale(s), and the parties shall mutually agree as to
such matters. The scales shall be maintained and calibrated in accordance with
the manufacturer’s recommended standards. SWEPCO shall calibrate such scale(s)
on a regular basis during the Production Period (not less than monthly) and
maintain such scale(s) within design tolerance. SABINE shall have the right to
have a representative present at any and all times to observe the testing and
calibration of the scale(s).
The weight of the Norit Tons shall be determined on scales furnished and
maintained by Norit.
The weights thus determined shall be accepted as the quantity of lignite
delivered under this Agreement and for which invoices are to be rendered and
payments made in accordance with Article

30

--------------------------------------------------------------------------------


XII hereof.
SABINE shall be given a record of all weight determinations made by SWEPCO and
Norit. If either SWEPCO or SABINE at any time questions the accuracy of SWEPCO’s
scales or the Norit scales, such party may request a prompt test and adjustment
of such scales by utilizing a material weight test, the procedures for which the
parties shall mutually agree, at the requesting party’s expense. If such test
reveals error in weight in excess of the manufacturer’s specified tolerances,
the scale shall be adjusted to an accurate condition, and an appropriate
adjustment shall be made in the invoices and payments affected by such
inaccuracy; provided, however, no such adjustment shall be for a period in
excess of the lesser of (a) one-half of the period since the date that either
party first questioned the accuracy of the weights and the date of the last
regularly scheduled test of the scales, or (b) three (3) months.




ARTICLE XI
Mine Closing Costs
SWEPCO recognizes that Mine closing costs will be incurred by SABINE from time
to time. SWEPCO shall reimburse SABINE for all such Mine closing costs, which
costs shall include, but not be limited to, costs of dismantling and removal of
equipment, reclamation of lands disturbed by SABINE's mining operations and
activities pursuant to an approved Mining Plan, and actions taken by SABINE to
prevent environmental pollution and to comply with applicable laws, rules and
regulations of Federal, state and local governments and their instrumentalities.
Such costs, when determined, shall be included within budgets and operating
plans submitted to SWEPCO for its approval and shall be paid by SWEPCO as
incurred and, when conducted during the Production Period, shall be deemed to be
included within the Cost of Production in accordance with the provisions set
forth herein. SWEPCO shall be given proper credit for all salvage value. SWEPCO

31

--------------------------------------------------------------------------------


from time to time may request that SABINE prepare an estimate of the total of
the Mine closing costs to be incurred after the Production Period, based on the
then current Mining Plan and a Mine closing date approved by SWEPCO. Effective
January 1, 2003, Mine closing costs shall be determined in accordance with SFAS
No. 143, “Accounting for Asset Retirement Obligations”.




ARTICLE XII
Billing and Accounts


Section 1.
Payment Obligations; Billing Accounts;

Billing Procedure
Or before the twentieth (20th) day of each calendar month, SABINE shall furnish
SWEPCO with two written invoices which set forth the compensation due SABINE
under the provisions of Article IX or Article XX of this Agreement, as the case
may be, for the immediately preceding month, one of which shall be for the
lignite delivered for use at SWEPCO’s Plant and the other of which shall be for
the Norit Tons delivered. The amount of each invoice for the lignite delivered
for use at SWEPCO’s Plant shall be determined in accordance with Exhibit “E”
hereto, and the amount of each invoice for Norit Tons delivered shall be
determined by a mutually agreed cost allocation method based on the compensation
due SABINE under the provisions of Article IX of this Agreement for the
immediately preceding month with respect to such Norit Tons. SWEPCO shall pay
SABINE the amount of such invoices within ten (10) days of SWEPCO's receipt of
the same.
All such billings and payments shall provide for credit to SWEPCO with regard to
all refunds, rebates, advance payments and discounts of all types and shall be
subject to audit by SWEPCO and corrections and adjustments where necessary. The
correction and adjustment of any undisputed deficiencies shall be adjusted on
the next monthly billing.

32

--------------------------------------------------------------------------------


Section 2. Payment Obligations Absolute
Except as provided in Article XIII (and subject to the limitation specified
therein) amounts payable by SWEPCO hereunder in respect of the Loan and Lease
Obligations shall be payable under any and all circumstances, without set-off,
counterclaim, recoupment, abatement, suspension, deduction or defense or other
right which SWEPCO may have against SABINE or any other person for any reason
whatsoever and shall not be refunded, it being the intention of the parties
hereto that the obligations of SWEPCO in respect of such payments shall be
absolute and unconditional, shall be separate and independent covenants and
agreements and shall survive the expiration or other termination of this
Agreement and continue unaffected unless the requirement to pay the same shall
have been terminated pursuant to an express provision of this Agreement,
provided that the foregoing shall not operate as a waiver by SWEPCO of its
rights to pursue by separate action any claims it may have against any third
party and any claims it may have against SABINE which are covered by insurance
or bonds.
The provisions of this Section 2 of Article XII shall not be subject to the
arbitration provisions of this Agreement.




ARTICLE XIII
Reports and Audit
Annually, SABINE shall have an audit of its accounts, made in whatever scope and
detail requested by SWEPCO, by independent public accountants acceptable to
SWEPCO and shall provide SWEPCO with a copy of such audit.
On or before the twentieth (20th) day of each month, SABINE shall furnish to
SWEPCO separate detailed statements of costs incurred by SABINE at the Mine for
the preceding month in

33

--------------------------------------------------------------------------------


respect of the lignite for use at SWEPCO’s Plant and the Norit Tons. Such
statements shall be in such form and detail as requested by SWEPCO and shall
list the quantity and costs incurred by SABINE in respect of the lignite for use
at SWEPCO’s Plant and the quantity and the costs incurred by SABINE in respect
of the Norit Tons, as the case may be.
SWEPCO and its duly authorized representatives shall have the right to inspect
all work being performed hereunder including work at the Mine. SABINE shall, at
SWEPCO's request, furnish to SWEPCO, or to such person as SWEPCO may designate,
a copy of SABINE's reports applicable to the work on which it was engaged and
the location of such work.
SABINE shall furnish with any billing containing cost adjustments, data showing
the computations and application of such adjustment and shall furnish promptly
such additional documents and evidence as SWEPCO may request in support of such
adjustment. SABINE agrees to maintain adequate books, payrolls and records
satisfactory to SWEPCO in connection with any and all work performed hereunder,
including but not limited to the verification of all provisions under this
Article XIII. SABINE further agrees to retain all such work records for a period
of not less than four (4) years after completion of such work, and SABINE
further agrees to consult with SWEPCO prior to SABINE’s disposal of such
records. SWEPCO and its duly authorized representative shall have access at all
reasonable times to the books, payrolls, records, correspondence and personnel
of SABINE and any Affiliate of SABINE relating to any of the work performed
hereunder for the purpose of auditing and verifying SABINE's charges for work or
for any other reasonable purpose including, but not limited to, compliance by
SABINE with other terms and provisions of this Agreement. SABINE agrees that (if
and when applicable) these provisions will be included in any consulting
services or other subcontracts relating to work performed for SABINE under
provisions of this Agreement.

34

--------------------------------------------------------------------------------


SWEPCO shall have access and the right to examine all income tax filings of
SABINE or in which SABINE is included. SABINE shall have the right to join with
any Affiliates of SABINE in the filing of any consolidated tax return, but this
right shall be applicable only if the exercise thereof will not increase the
cost of lignite to SWEPCO. If SABINE so joins in such filing, SABINE shall
promptly furnish SWEPCO a copy of North American Coal’s consolidated tax sharing
agreement and shall promptly furnish to SWEPCO a revised copy at any time such
agreement is amended. Savings applicable to SABINE as a result of any such
consolidation shall be invested by SABINE and will serve to further reduce the
cost of lignite to SWEPCO. If SABINE files consolidated tax returns with an
Affiliate or Affiliates of SABINE, it shall collect from such Affiliate or
Affiliates any net tax benefit derived by any such Affiliate from such
consolidation attributable to SABINE. Any net tax benefit collected by SABINE
arising from any such consolidation which was directly attributable to SABINE
shall be repaid promptly to any such Affiliate(s) in the event such net tax
benefit is reversed for whatever reason.
Any correction and adjustment of undisputed audit deficiencies determined by
audit shall be made within thirty (30) days after determination thereof. Any
disputed audit deficiency shall be finally determined and resolved by a
nationally recognized independent accounting firm selected by mutual agreement
of SWEPCO and SABINE, and its decision and determination shall be binding on the
parties, and the correction and adjustment shall be made within thirty (30) days
after such determination. The cost and expense of such third-party audit of a
disputed deficiency shall be borne by the losing party, meaning the party whose
position is furthest from the final determination, and if SABINE is the losing
party such cost and expense of audit shall not be recoupable from SWEPCO.

35

--------------------------------------------------------------------------------


Anything to the contrary in the foregoing provisions of this Article XIII
notwithstanding, SWEPCO hereby agrees that without the advance written approval
of the obligees of all Loan and Lease Obligations then outstanding it will not
collect from SABINE, in connection with any claim against SABINE hereunder, any
amount in excess of SABINE's net income and retained earnings (determined
without duplication), plus all amounts available to or from SABINE under
bonding, insurance, and similar arrangements.




ARTICLE XIV
Force Majeure
In the event SWEPCO or SABINE is rendered unable, wholly or in part, by "Force
Majeure" as hereinafter defined to carry out any of its obligations under this
Agreement, and if such party shall (within two [2] Business Days after the
declaring party is aware of the occurrence of such "Force Majeure" relied upon)
give the other party concerned written notice and full particulars of such
"Force Majeure", then the obligations of the party giving such notice shall be
suspended to the extent made necessary by such "Force Majeure" from the
inception of the "Force Majeure" and during its continuance, but for no longer;
provided, however, that the party giving such notice shall diligently use its
best efforts to eliminate the cause and effect of such "Force Majeure" insofar
as possible with all reasonable dispatch. Any deficiencies in the production or
delivery of lignite hereunder caused by "Force Majeure" shall not be made up
under the provisions of this Agreement except by mutual agreement.
The term "Force Majeure" as used in this Agreement shall mean any and all causes
beyond the control and without the fault or negligence of the party failing to
perform, such as acts of God, strikes, lockouts or other industrial
disturbances, labor disputes, labor or material shortages, acts of the public
enemy, wars, blockades, insurrections, riots, epidemics, landslides, adverse
geological

36

--------------------------------------------------------------------------------



conditions, faults in lignite seams, lightning, earthquakes, fires, storms,
floods, washouts, major breakdowns of or damage to plant, SWEPCO's Plant, mine
equipment, or facilities, interruptions to or contingencies of transportation,
orders or acts of a military authority or civil authority (including without
limitation, interruptions, whether by action or inaction, by Federal, state or
local governments or court orders, present and future, or acts or failures to
act of any regulatory body having proper jurisdiction) and any other causes,
whether of the kind herein enumerated or otherwise, beyond the control and
without the fault or negligence of the party failing to perform, which wholly or
partly prevents the mining, producing, processing and delivering of the lignite
by SABINE, or the receiving and/or utilizing of the lignite by SWEPCO. It is
understood and agreed that the settlement of strikes or lockouts or industrial
disputes or disturbances shall be entirely within the discretion of the party
having the difficulty and that the above requirement that any "Force Majeure"
shall be remedied with all reasonable dispatch shall not require the settlement
of strikes or lockouts by acceding to the demands of the opposing party therein
when such course is inadvisable in the discretion of the party having the
difficulty.
It is agreed that no such event of "Force Majeure" shall excuse, alter or
diminish the obligation of SWEPCO to make the payments provided for in Article
XII hereof. During any period of "Force Majeure", SABINE agrees to make a
diligent effort to minimize all costs and expenses incurred.
    




ARTICLE XV
Conduct of Operations
SABINE shall conduct its mining operations hereunder in a careful, good
workmanlike manner. SABINE shall use its best efforts to design and operate the
Mine in accordance with this Agreement and all applicable laws, rules and
regulations of Federal, state and local governments

37

--------------------------------------------------------------------------------


or their instrumentalities; provided, however, that SABINE shall have the right
to contest in good faith through appropriate legal proceedings the validity or
applicability of any such law, rule or regulation so long as SABINE gives SWEPCO
advance notice of the nature of and reasons for such proposed contest and of
such proposed proceedings and obtains SWEPCO's advance approval of the projected
cost and expenses thereof, which approval shall not be unreasonably withheld;
and further provided, however, SABINE shall not be in default in the performance
of its obligations under this Agreement if and to the extent such failure to
perform its obligations is due to (1) an event described in Article XIV hereof,
(2) control exercised by SWEPCO pursuant to Section 2(c) of Article IV or
Article VIII of this Agreement, or (3) the failure of SWEPCO to perform its
obligations hereunder.
SABINE represents that its management and supervisory personnel and a major
portion of its other employees shall be well qualified and trained personnel
with established credentials in engineering, constructing, operating and
administering similar projects and that it will utilize and exercise high
standards of industry practice and workmanship in the performance of all of its
undertakings and obligations reflected in this Agreement. SABINE agrees to the
foregoing and agrees that it shall diligently attempt and use its best efforts
to:
(a)     mine, recover and deliver the optimum quantity and quality of mineable
commercial lignite, as defined in the approved Annual Mining Plan, in the most
economical and efficient manner;
(b)    conduct its operations and carefully plan and supervise its capital,
operating and all other expenditures and acquisitions pursuant to the advance
approval by SWEPCO as provided herein so as not to exceed the pre-approved
budgets, as provided herein.




ARTICLE XVI
Insurance
SABINE shall procure or cause to be procured and maintain or cause to be
maintained in

38

--------------------------------------------------------------------------------


full force and effect all insurance coverages specified in this Agreement. All
insurance coverages shall be in accordance with the terms of this Article XVI
using companies authorized to do business in the applicable jurisdiction where
such services are to be performed. The insurance shall be of such types, limits,
coverages and amounts, and deductible amounts and with such insurers as may
periodically be required, requested or approved by SWEPCO applicable to the
Mine, the equipment and property at the Mine, the operation of the Mine or
operations incidental to the Mine and personnel at the Mine or utilized in
connection therewith. Such insurance shall include, but shall not be limited to,
public liability, contractual liability, all-risk property insurance including
coverage for physical damage to equipment, mine reclamation bonds and workers'
compensation insurance as required by law and the following:
(a)
Coverage for the legal liability of SABINE and its subcontractors for workers’
compensation and occupational disease under the law of the state in which the
work hereunder is to be performed; provided, however,

A.
in states with a workers’ compensation fund, SABINE and its subcontractors shall
be contributors to the state workers’ compensation fund and shall furnish a
certificate to that effect.

B.
in states without a workers’ compensation fund, SABINE and its subcontractors
shall maintain an insurance policy for workers’ compensation from an insurance
carrier approved for transacting workers’ compensation business in the state in
which the work is performed.

C.
if SABINE or any subcontractor is a legally permitted and qualified self-insurer
in the state in which the work is performed, it may furnish proof that it is
such a self-insurer in lieu of submitting proof of insurance.


39

--------------------------------------------------------------------------------


(b)
commercial general liability insurance with limits of coverage of not less than
$1,000,000 per occurrence and annual aggregate;

(c)
commercial automobile liability insurance with limits of coverage for bodily
injury and property damage of not less than $1,000,000 for each incident;

(d)
excess or umbrella liability insurance with a combined single limit of coverage
of not less than $5,000,000 per occurrence and annual aggregates of at least $10
million for bodily injury and property damage, and including coverage for the
excess of Employers Liability and the insurance described in paragraphs (b) and
(c) above;

(e)
Property Damage and Boiler and Machinery coverage with combined limits of
coverage of not less than $100 Million per occurrence and a deductible of no
more than $1,000,000; and

(f)
pollution legal liability insurance with limits of coverage of not less than
$1,000,000 per occurrence and annual aggregate.

SWEPCO, its parent, subsidiaries, Affiliates, directors, officers, agents, and
employees, shall be named as additional insureds under the insurance policies
described in paragraphs (b) through (d) and paragraph (f) above, and as loss
payees under the insurance policies described in paragraph (e) above, with
respect to SABINE’s operations and the work to be performed under this
Agreement. Such insurance shall be primary and non-contributory over any other
insurance maintained by SWEPCO, its parent, subsidiaries and Affiliates.
SABINE shall obtain waivers of subrogation on all insurance maintained by SABINE
hereunder. Such waivers shall be made for the benefit of SWEPCO, its parent,
subsidiaries and Affiliates.
Any policies of insurance written on a “claims-made” basis shall be maintained
for a period

40

--------------------------------------------------------------------------------


of five (5) years after termination of this Agreement, provided that such
coverage is available and that SWEPCO pays all costs of maintaining such
insurance.
SABINE shall furnish annually to SWEPCO two (2) copies of acceptable
certificates of insurance covering the terms of the insurance policies
maintained by SABINE. Such certificates of insurance shall state that the
insurer has issued the policies providing for the insurance specified above,
that such policies are in force and that the insurer shall give SWEPCO thirty
(30) days prior written notice of any material change in, or cancellation of,
such policies. If such insurance policies are subject to any exceptions to the
terms specified herein, such exceptions shall be fully explained in such
certificates. SWEPCO may, at its discretion, require SABINE to obtain insurance
policies that are not subject to any exceptions.
SABINE shall require all contractors, subcontractors and its Affiliates engaged
in work on or for the Mine to comply with the applicable workers' compensation
laws of the State of Texas, or any other applicable state to the end that the
employer is protected against any common law action by an employee and to
maintain such other insurance as SWEPCO may deem advisable.




ARTICLE XVII
Relationship of the Parties
SWEPCO and SABINE agree that in performing services hereunder SABINE shall be an
independent contractor and not the agent, servant or employee of SWEPCO or any
of its affiliate companies or of Norit. Nothing contained in this Agreement
shall be construed to constitute or create a joint venture, trust, mining
partnership, commercial partnership or other relationship between SWEPCO or any
of its affiliate companies or Norit and SABINE whereby either party hereto would
be liable for the acts and deeds of the other party hereto, except as
specifically set forth herein.

41

--------------------------------------------------------------------------------


SABINE SHALL INDEMNIFY, HOLD HARMLESS AND DEFEND SWEPCO AND ITS SUBSIDIARIES,
AFFILIATES AND THEIR DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, THE SUCCESSORS
AND ASSIGNS OF SWEPCO (COLLECTIVELY, “RELEASEES”), FROM ANY AND ALL LOSS AND
LIABILITY AND FOR CLAIMS, DEMANDS, SUITS OR CAUSES OF ACTION AT LAW OR IN EQUITY
FOR DAMAGES AND INJURIES (INCLUDING DEATH) OF EVERY KIND AND NATURE TO PERSONS
(INCLUDING EMPLOYEES OF SABINE, SWEPCO AND ANY OF THEIR AFFILIATES) AND PROPERTY
(INCLUDING LOSS OF USE THEREOF) ARISING OUT OF, OR CLAIMED TO HAVE BEEN CAUSED
BY, OR IN ANY MANNER RELATED TO THE OPERATIONS OF SABINE OR OF ANY PERSON UNDER
CONTRACT TO IT UNDER THIS AGREEMENT EVEN THOUGH CAUSED IN WHOLE OR IN PART BY
THE NEGLIGENCE OF ANY SINGLE RELEASEE OR ANY COMBINATION OF RELEASEES THAT
OPERATES CONCURRENTLY WITH THE NEGLIGENCE OF ANY PERSON OR ENTITY THAT IS NOT A
RELEASEE, BUT IN NO EVENT FOR THE SOLE NEGLIGENCE OF ANY RELEASEE OR ANY
COMBINATION OF RELEASEES; PROVIDED, HOWEVER, THAT, NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED HEREIN, SABINE’S INDEMNITY OBLIGATION UNDER THIS
PARAGRAPH SHALL BE LIMITED TO $500,000 AND SHALL BE SUPPORTED BY LIABILITY
INSURANCE COVERAGE TO BE FURNISHED BY SABINE, AND PROVIDED, FURTHER, HOWEVER,
THAT SABINE SHALL NOT BE OBLIGATED TO INDEMNIFY ANY RELEASEE (I) AGAINST ANY
LOSS OR LIABILITY WITH RESPECT TO WHICH SABINE IS NOT COVERED BY SUCH INSURANCE,
(II) FOR THE AMOUNT OF ANY LOSS OR LIABILITY IN EXCESS OF THE AMOUNT WHICH IS
COVERED

42

--------------------------------------------------------------------------------


BY SUCH INSURANCE OR (III) FOR ANY LOSS OR LIABILITY WITH RESPECT TO ANY
EMPLOYEE OF NORIT OR ANY OF ITS AGENTS OR CONTRACTORS.
Notwithstanding anything to the contrary contained in this Agreement, in the
event of a disagreement, controversy or litigation between SABINE and SWEPCO
involving this Agreement, any provision hereof or the subject matter hereof, the
legal costs and expenses of SABINE in connection therewith shall not be recouped
by SABINE or considered a Cost of Production or a reimbursable expense under the
terms hereof, unless SABINE is the ultimate successful party in such
disagreement, controversy or litigation.
ARTICLE XVIII
Arbitration
Any valid dispute between the parties arising out of this Agreement (including
failure to agree on matters slated to be determined by mutual agreement) for
which the ultimate resolution is not expressly provided by this Agreement or for
which arbitration is not expressly excluded, shall be resolved by arbitration.
The parties shall first make a diligent good faith attempt to resolve the
dispute by mutual agreement. If unsuccessful, the request for arbitration shall
be in writing setting forth in detail the claim or claims to be arbitrated, and
the amount involved, if any, and shall specify the position of the party giving
the notice, the reasons therefore and the remedy sought and shall name one
qualified person to act as an arbitrator. It shall be delivered to the other
party within 180 days of the date of the first knowledge of the claiming party
of the occurrence or conditions giving rise to the dispute. Any failure to
request arbitration within such 180 day period shall be deemed a waiver of the
right to arbitrate the dispute.
Within fifteen (15) days after such notice is received, the party receiving the
notice shall by written notice to the other party specify its position, the
reasons therefor and the remedy sought

43

--------------------------------------------------------------------------------


with respect to such issue and shall name one qualified person to act as an
arbitrator. All persons appointed to act as arbitrator (including the third
arbitrator selected as provided below) shall be disinterested persons qualified
by experience to hear and determine the questions to be arbitrated, and if the
nature of any such question shall so require, they shall be geologists or mining
engineers experienced in the exploration for or mining of minerals under
operating conditions similar to those which may be encountered hereunder.
The two arbitrators so designated shall select a third arbitrator. If the two
arbitrators cannot agree within fifteen (15) days as to the designation of a
third arbitrator, then said third arbitrator shall be selected pursuant to the
AAA Rules. The arbitrators and SWEPCO and SABINE shall hold hearings in Dallas,
Texas on the matters to be arbitrated within thirty (30) days after the
appointment of the third arbitrator. The arbitrators shall make such
examinations and investigations as they may deem necessary and shall render
their decision in writing within sixty (60) days following such hearings.
The decision of the arbitrators shall be limited to selecting either the
position and remedy stated by SWEPCO in its notice or the position and remedy
stated by SABINE in its notice as provided above. The arbitrators shall have no
power to mediate or compromise any dispute but shall have only the limited
authority herein provided to review the information presented by the parties and
to select the position and remedy proposed by one of the parties.
The decision of the arbitrators shall be final and binding on the parties, and
judgment thereon may be entered in any court of competent jurisdiction. The cost
and expense for the arbitration shall be shared equally between the parties.
Except as herein otherwise specified, the arbitration shall be conducted
pursuant to the AAA Rules in effect at the time of such arbitration. Unless the

44

--------------------------------------------------------------------------------


parties mutually agree otherwise, each arbitration procedure and hearing shall
be limited in scope to one dispute.
Notwithstanding anything to the contrary contained in this Article XVIII, it is
agreed that whenever it is provided in this Agreement that any act, event,
decision, determination or other matter is or is not to be done, performed or
made at the option, election, request or determination or in the opinion of
SWEPCO or is subject to the right of approval or disapproval by SWEPCO, such
determination, election, request, option, opinion, approval or disapproval by
SWEPCO shall not be subject to arbitration hereunder.
It is mutually understood that the existence of a dispute which has or may
become the subject of an arbitration shall in no way excuse either SWEPCO or
SABINE from performing its obligations under this Agreement, and each of the
parties hereto shall continue to perform in accordance with the terms of this
Agreement irrespective of the existence of any such dispute.
ARTICLE XIX
SABINE Default; Remedy
Section 1. SABINE Default
For the purposes of this Agreement, any one of the following events is a "SABINE
Default":
(a)    there exists at any time during the Production Period for any reason
other than Force Majeure, as defined in Article XIV, a deficiency of deliveries
of mmBtus of lignite in excess of [* * *] of the amount required to be delivered
under Article V for use at SWEPCO’s Plant during the immediately preceding [* *
*] month period or a deficiency of deliveries of mmBtus of lignite in excess of
[* * *] of the amount required to be delivered under Article V for use at
SWEPCO’s Plant during the immediately preceding [* * *] month period;
* * * Confidential Treatment Requested

45

--------------------------------------------------------------------------------


(b)    SABINE fails to perform any of its obligations in accordance with the
performance standards recited in Article XV hereof, which failure to perform has
a material adverse effect on the operations of SWEPCO’s Plant, and such failure
continues unremedied for sixty (60) days after written notice thereof shall have
been given to SABINE by SWEPCO;
(c)    SABINE materially breaches any of the terms, conditions or provisions
which results in an event of default in respect of any Loan or Lease Obligation,
which default is not remedied by SABINE prior to the time that any party (other
than SABINE) to such Loan or Lease Obligation is permitted by such Loan or Lease
Obligation to exercise its rights with respect to such event of default
thereunder;
(d)    SABINE or North American Coal commences a voluntary case under any
chapter of the Federal Bankruptcy Code or consents to (or fails to controvert in
a timely manner) the commencement of an involuntary case against SABINE or North
American Coal under said Code;
(e)    SABINE or North American Coal institutes proceedings for liquidation,
rehabilitation, readjustment or composition (or for any related or similar
purpose) under any law other than the Federal Bankruptcy Code or consents to (or
fails to controvert in a timely manner) the institution of any such proceedings
against SABINE or North American Coal;
(f)    SABINE or North American Coal is insolvent (within the meaning of any
applicable law), or is unable, or admits in writing its inability, to pay its
debts generally as they come due or makes an assignment for the benefit of
creditors or enters into any arrangement for the adjustment or composition of
debts or claims;
(g)    a court or other governmental authority or agency having jurisdiction in
the premises enters a decree or order (i) for the appointment of a receiver,
liquidator, assignee, trustee or sequestrator (or other similar official) of
SABINE or North American Coal or of any part of the

46

--------------------------------------------------------------------------------


property of such person or for the winding-up or liquidation of the affairs of
such person, and such decree or order remains in force undischarged and unstayed
for a period of more than thirty (30) days, or (ii) for the sequestration or
attachment of any property of SABINE or North American Coal without its
unconditional return to the possession of such person, or its unconditional
release from such sequestration or attachment, within thirty (30) days
thereafter;
(h)    a court having jurisdiction in the premises enters an order for relief in
an involuntary case commenced against SABINE or North American Coal under the
Federal Bankruptcy Code, and such order remains in force undischarged and
unstayed for a period of more than thirty (30) days;
(i)    a court or other governmental authority or agency having jurisdiction in
the premises enters a decree or order approving or acknowledging as properly
filed or commenced against SABINE or North American Coal a petition or
proceedings for liquidation, rehabilitation, readjustment or composition (or for
any related or similar purpose) under any law other than the Federal Bankruptcy
Code, and any such decree or order remains in force undischarged and unstayed
for a period of more than thirty (30) days; or
(j)    SABINE or North American Coal takes corporate action for the purpose or
with the effect of authorizing, acknowledging or confirming the taking or
existence of any action or condition specified in paragraphs (d), (e) or (f) of
this Section 1.
Provided, however, if SWEPCO claims that a SABINE Default of the nature
described in this Section 1 has occurred and is continuing, SABINE shall have
sixty (60) days (notwithstanding the provisions of Article XVIII hereof) after
its receipt of written notice from SWEPCO of such SABINE Default to:

47

--------------------------------------------------------------------------------


(i)    except for a SABINE Default of the nature described in Subsection 1(a) of
this Article XIX, which such default is not subject to this paragraph (i),
correct such SABINE Default, or, if such SABINE Default is not correctable
within said sixty (60) day period, to submit to SWEPCO for its approval, which
approval shall not be unreasonably withheld, a plan and timetable for correcting
such SABINE Default. If such Default is not corrected within said time, or any
extended time approved by SWEPCO, SWEPCO's remedies provided for herein shall
thereupon be fully available; or
(ii)    give SWEPCO written notice that SABINE disputes that such SABINE Default
has occurred and is continuing and that SABINE is submitting the matter to
arbitration in accordance with the provisions of Article XVIII of this
Agreement. If arbitration is so sought, SABINE shall not be deemed in default
until the matter has been determined finally by arbitration under the provisions
of Article XVIII hereof.
Section 2. Remedy of SWEPCO Upon SABINE Default
Upon the occurrence of any SABINE Default, SWEPCO, in its discretion (and in
addition to any other rights or remedies available to SWEPCO), may exercise
(without any other prerequisites) its rights, options and powers under the
Option Agreement, in which event no further Management Fee will be payable to
SABINE or North American Coal. Any amounts paid by SWEPCO other than to SABINE
in respect of any Loan or Lease Obligation shall be credited against its
obligations hereunder to make payments in respect of such Loan or Lease
Obligation. The exercise by SWEPCO of any remedy hereunder shall be governed by
the last sentence of Article XIII.
Section 3. Limitations on SWEPCO's Rights Under Article XIX
Notwithstanding anything to the contrary contained in this Article XIX, SWEPCO
shall not have the right to exercise the Option Agreement if a SABINE Default of
the nature described in Section 1 of this Article XIX has occurred and is
continuing:

48

--------------------------------------------------------------------------------


(a)    as a result of any failure by SWEPCO to carry-out its obligations under
this Agreement, or as a result of a failure by SWEPCO to approve any Loan or
Lease Obligation which SABINE proposes to enter into pursuant to Article VIII;
(b)    as a result of any failure by SWEPCO to pay to SABINE any sum due SABINE
from SWEPCO pursuant to this Agreement; provided, however, that if SWEPCO's
obligation to pay any such sum (or any part thereof) is disputed by SWEPCO and
payment of such sum is necessary to enable SABINE to comply with the terms of
any Loan or Lease Obligation entered into pursuant to Article VIII hereof or to
enable SABINE to prevent the occurrence of a SABINE Default of the nature
described in Section 1 of this Article XIX, then SWEPCO shall pay SABINE the
full sum claimed by SABINE, and such payment shall be without prejudice to
SWEPCO's position in such dispute and its right to obtain reimbursement thereof;
(c)    as a result of SABINE's compliance with any directions and/or
prohibitions of SWEPCO to SABINE contrary to SABINE's recommendations and advice
as to the design, construction, development and operation of the Mine; or
(d)     because of a reasonable difference with governmental authorities as to
the interpretation of applicable governmental laws, rules or regulations,
impossibility of compliance therewith, or SWEPCO's consent to non-compliance
therewith.
ARTICLE XX
Termination of Relationship
Section 1. Events of Termination
This Agreement shall terminate and SWEPCO and SABINE shall be released, except
as provided in this Article XX, Section 1, from their respective obligations
thereafter accruing hereunder upon the occurrence of either of the following
events:

49

--------------------------------------------------------------------------------


(a)    if SWEPCO takes the action specified in Section 2 of Article XIX hereof,
in which event SWEPCO shall be and become obligated to make payments to SABINE
from time to time sufficient to permit SABINE to satisfy Loan and Lease
Obligations in accordance with their terms; or
(b)    if at any time all economically surface mineable lignite reserves in
SWEPCO’s Reserves have been depleted or SWEPCO’s Plant has reached the end of
its useful life (estimated to be 2035), in which event SWEPCO shall be and
become obligated to make payments to SABINE from time to time sufficient to
permit SABINE to satisfy Loan and Lease Obligations in accordance with their
terms.
Section 2. Additional Right of Termination
In addition to the events of termination specified in Section 1 of this Article
XX and notwithstanding any other provision of this Agreement, SWEPCO and SABINE
each shall have the right, in their respective unqualified and unrestricted
discretion and without requirement of cause, to terminate the relationship
created by this Agreement by giving notice of termination (which notice shall
specify the effective date of such termination (“Termination Effective Date”),
which shall not be earlier than one year from the date of such notice), in which
event SWEPCO shall (i) be and become obligated to make payments to SABINE from
time to time sufficient to permit SABINE to satisfy Loan and Lease Obligations
in accordance with their terms as the same become due and payable, and (ii)
exercise its rights, options and powers under the Option Agreement. If SWEPCO
terminates this Agreement pursuant to this Section 2 and the reason therefor is
not because of a SABINE Default, or is not due to a shutdown of the Mine because
of economic reasons, including, but not limited to, the purchase of fuel from a
more cost effective source, governmental requirements or restrictions or
otherwise, and SWEPCO mines, or causes to be mined, within two

50

--------------------------------------------------------------------------------


(2) years after the Termination Effective Date lignite from said SWEPCO's
Reserves, then North American Coal shall be entitled to, and SWEPCO shall cause
the successor mining company to pay, and SWEPCO shall guarantee the payment, to
North American Coal or its nominee an amount (the “Termination Fee”) calculated
in accordance with the methodology set forth in Exhibit “G,” which is attached
hereto and made part hereof.
Such Termination Fee, if payable under this Article XX, Section 2, (a) shall be
due within sixty (60) days following the recommencement of mining in the event
that SWEPCO commences or causes another person to commence the mining of lignite
from SWEPCO's Reserves within said two (2) years, and (b) shall be determined as
of the first day of the calendar quarter in which the recommencement of mining
occurs, based on the Termination Fee for the year in which the Termination
Effective Date occurs and on the percentage change in the value of the [* * *]
Index on the base 2000 = 100 from the fourth calendar quarter of 2008 to the
value of such Index for the calendar quarter immediately preceding the calendar
quarter in which the recommencement of mining occurs. If the value of the [* *
*] Index on the base 2000 = 100 for such immediately preceding calendar quarter
is not available when the Termination Fee is due and payable, the most current
quarterly value of such Index shall be used for making payment of the
Termination Fee, and such payment shall be subject to true-up at the time the
final published value of the [* * *] Index on the base 2000 = 100 for such
immediately preceding calendar quarter is available.
If at any time during the term of this Agreement it is reasonably believed by
either party that neither the [* * *] Index nor any index substituted therefor
in accordance with the following provisions reflects the true change in
purchasing power of the United States dollar, then upon the
* * * Confidential Treatment Requested



51

--------------------------------------------------------------------------------


written request of either party SWEPCO and SABINE shall undertake good faith
negotiations to determine and agree upon a substituted index or method whereby
such change in purchasing power of the United States dollar can be determined.
When and if such substituted index or method has been determined and mutually
agreed upon, the same shall be substituted and put into effect commencing at a
time mutually agreed upon. In the event the [* * *] Index or any substitute
index is changed in the future to use some base other than the base of 2000=100,
for the purposes hereof, the [* * *] Index or any substitute index, as the case
may be, shall be adjusted so as to be in correct relationship to the base of
2000=100, or some other alternative base which is mutually agreeable to SWEPCO
and SABINE. If publication of the [* * *] Index or any substituted index is no
longer made by any Federal agency, the index to be used as aforesaid shall be
that index agreed to by the parties which after necessary adjustment, if any,
provides the most reasonable substitute for said index. If within ninety (90)
days the parties hereto cannot agree upon a substitute index which will
accomplish the purposes of this Article XX, Section 2, the matter shall be
resolved by arbitration pursuant to Article XVIII hereof.
Section 3. Procedures on Termination
Upon the termination of this Agreement as provided in Section 1 or 2 of this
Article XX, the provisions of Article XII shall govern the procedures for such
payments by SWEPCO and the nature of SWEPCO's obligations in respect thereof.
Section 4. Nature of Termination Rights
The rights of termination set forth in this Article XX shall not be subject to
arbitration, and neither party shall have any right in law or equity against the
other solely because of any such termination.    
* * * Confidential Treatment Requested

52

--------------------------------------------------------------------------------


ARTICLE XXI
Notices and Other Communications;
Designated Representatives
SWEPCO and SABINE each shall appoint a representative ("Designated
Representative") to receive and give on behalf of SWEPCO and SABINE all notices,
approvals, disapprovals and other communications required or permitted under
this Agreement.
Except as otherwise expressly stated in this Agreement, any such notice or
approval, disapproval or other communication shall be in writing to the other
party and shall be deemed to have been duly given when delivered in person or by
facsimile transmission (as evidenced by confirmation of facsimile transmission)
to the Designated Representative or when actually received (as evidenced by
return receipt after posting by United States certified mail, return receipt
requested), with postage prepaid, addressed to the Designated Representatives of
SWEPCO and SABINE, as follows:
(a)    to SWEPCO:


Southwestern Electric Power Company
Attn: Manager, Lignite & Business Services
2396 Farm Road 3251
Hallsville, Texas 75650-7723
Telephone:     903/938-0321
Facsimile:     903/927-5820


With copy to:


American Electric Power
Attn: Director of Mining Operations
155 W. Nationwide Blvd.
Columbus, OH 43215
Telephone:    (614) 583-6400
Facsimile:    (614) 583-1602



53

--------------------------------------------------------------------------------




(b)    to SABINE:


The Sabine Mining Company
Attn: President
6501 Farm Road 968 West
Hallsville, Texas 75650
Telephone:    903/660-4200
Facsimile:    903/660-3665


With copy to:


The North American Coal Corporation
Attn: President and Chief Executive Officer
14785 Preston Road, Suite 1100
Dallas, Texas 75254-7891
Telephone:    (972) 239-2625
Facsimile:    (972) 387-1031




(c)    To such other address or addresses as the respective parties hereto may
from time to time designate in writing.
It is agreed that wherever this Agreement provides for notice to be given within
twenty-four (24) hours of certain occurrences, such notice shall be given
verbally and shall subsequently be confirmed in writing in the manner provided
for above in this Article XXI.
ARTICLE XXII
Right of Inspection
SWEPCO (upon first giving reasonable notice to the office of SABINE's Designated
Representative) at all times and for any purpose shall be afforded complete
access to the Mine, Mine records, accounting and financial records,
installations, tax returns and operations of SABINE and the right to inspect the
Mine, provided that the exercise of such rights does not interfere with the
operation of the Mine and that the exercise of such rights shall be at the sole
risk, cost and

54

--------------------------------------------------------------------------------


expense of SWEPCO. It is agreed that the personnel and employees of SABINE
engaged in the mining are solely the employees of SABINE and that SWEPCO, in the
exercise of its right of access and inspection or otherwise, shall have no right
to issue instructions to, make demand of, or direct in any way the daily work
and daily activities of SABINE's employees.
ARTICLE XXIII
Limitations of SABINE Functions
Until this Agreement expires or is terminated, SABINE shall be chartered as a
single purpose corporation to perform, pursuant to this Agreement, the duties
and obligations hereof and shall not perform any work or services, enter into
any employment contracts, enter into any agreements with third-parties without
SWEPCO's advance approval, undertake any obligations or liabilities, or expend
any funds, or engage in any activities, except those which are pursuant this
Agreement.
Without first obtaining SWEPCO's approval, SABINE shall not purchase or
otherwise acquire any real property interests including lignite or other mineral
leases and land that would in any way conflict with the interests of SWEPCO.
ARTICLE XXIV
Assignment
Either party may assign this Agreement and its rights hereunder to its parent
company or any Affiliate or subsidiary of its parent company or of itself, and
only to such a party, without the consent of the other party. Otherwise, this
Agreement may not be assigned wholly or in part by either party without the
written consent of the other party, which consent shall not be unreasonably
withheld. No assignment shall release the assignor from its financial
responsibility hereunder, unless expressly agreed to in writing by the other
party and its assignees. Subject to the foregoing limitations, all of the
provisions of this Agreement shall inure to the benefit of and be binding upon

55

--------------------------------------------------------------------------------


the parties hereto, and their successors and assigns.    
ARTICLE XXV
Interpretation
This Agreement shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of Texas without giving effect to the
conflict of laws and principles thereof. The topical headings used in this
Agreement have been inserted as a matter of convenience of reference only and
shall not control or affect the meaning or construction of any of the terms and
provisions of this Agreement. As used herein, any gender shall include any other
gender, the singular shall include the plural, and the plural shall include the
singular, wherever appropriate.


ARTICLE XXVI
Severability
The invalidity or unenforceability of any particular provision of this Agreement
shall not affect the other provisions hereof unless it substantially and
adversely affects the value of this Agreement to one of the parties; and in the
absence of any such substantial and adverse effect, this Agreement shall be
construed in all respects as if such invalid or unenforceable provision were
omitted.
ARTICLE XXVII
Entire Agreement
This Agreement constitutes the entire agreement between SWEPCO and SABINE and
supersedes all other prior negotiations, undertakings, notices, memoranda and
agreements between SWEPCO and SABINE, whether oral or written, with respect to
the subject matter hereof; provided, however, the parties recognize that the
performance of this Agreement is subject to all necessary regulatory approvals,
and that in the event regulatory approval is required for the performance by

56

--------------------------------------------------------------------------------


SWEPCO of its payment obligations hereunder, SABINE shall not be required to
incur any Loan or Lease Obligation until such approval is obtained, and further
provided, however, that all liabilities and obligations of SWEPCO and SABINE
which have accrued prior to the effective date of this Agreement shall survive
until satisfied or discharged or until the responsible party has been released
therefrom.    
ARTICLE XXVIIl
Amendments
Any modification or amendment of the terms and provisions of this Agreement
shall be valid and effective only if and when made in writing and duly executed
on behalf of the parties hereto.    
ARTICLE XXIX
Counterparts
The Agreement may be executed in any number of counterparts, each of which, when
executed and delivered, shall be an original, but all of which shall
collectively constitute one and the same instrument.    
ARTICLE XXX
Waiver of Remedies
The failure of either SWEPCO or SABINE to insist in any one or more instances
upon strict performance of any of the provisions of this Agreement or to take
advantage of any of its rights hereunder shall not be construed as a waiver of
any such provisions or the relinquishment of any such rights, but the same shall
continue and remain in full force and effect.    
ARTICLE XXXI
Representations, Warranties and Covenants
(a)    Representations and Warranties of SABINE. SABINE represents and warrants
that:

57

--------------------------------------------------------------------------------


(i)    it is a corporation duly organized and validly existing in good standing
under the laws of the State of Nevada, is duly qualified to do business in the
State of Texas and has all requisite corporate power and authority to enter into
this Agreement and to perform its obligations hereunder;
(ii)    there is no action, proceeding or investigation pending, or, to the best
knowledge of SABINE, threatened against it, and there is no term of its charter,
by-laws, or any mortgage, indenture, contract, agreement, instrument, judgment,
decree, order, statute, rule or regulation to which SABINE or any of its
affiliates is a party or by which it is bound, which in any way prevents or
interferes with or adversely affects the entering into by it of this Agreement,
or the validity of this Agreement as to it, or the carrying out by it of the
terms or provisions of this Agreement;
(iii)    no approval, action, waiver or consent of any governmental body is
required for the execution and delivery of this Agreement by SABINE (or, if
required, all of the same have been obtained), and SABINE will use its best
efforts to obtain any governmental approvals, actions, waivers or consents of
any governmental body which are or may be required for the performance by SABINE
of this Agreement; and
(iv)     this Agreement has been duly and validly authorized by all necessary
corporate action and when executed and delivered will constitute a valid and
binding agreement of SABINE.
(b)    Representations and Warranties of SWEPCO. SWEPCO represents and warrants
that:
(i)    it is a corporation duly organized and validly existing in good standing
under the laws of the State of Delaware, is duly qualified to do business in the
State of Texas and

58

--------------------------------------------------------------------------------


has all requisite corporate power and authority to enter into this Agreement and
to perform its obligations hereunder;
(ii)    there is no action, proceeding or investigation pending, or to the best
knowledge of SWEPCO threatened against it, and there is no term of its charter,
by-laws, or any mortgage, indenture, contract, Agreement, instrument, judgment,
decree, order, statute, rule or regulation to which SWEPCO or any of its
affiliates is a party or by which it is bound, which in any way prevents or
interferes with or adversely affects the entering into by it of this Agreement,
or the validity of this Agreement as to it, or the carrying out by it of any of
the terms or provisions of this Agreement;
(iii)    no approval, action, waiver or consent of any governmental body is
required for the execution and delivery of this Agreement by SWEPCO (or, if
required, all of the same have been obtained), and SWEPCO will use its best
efforts to obtain any governmental approvals, actions, waivers or consents of
any governmental body which are or may be required for the performance by SWEPCO
of this Agreement;
(iv)    this Agreement has been duly and validly authorized by all necessary
corporate action and when executed and delivered will constitute a valid and
binding agreement of SWEPCO;
(v)    that to the best of its knowledge it owns, leases or otherwise controls
the lignite, including surface mining rights, which will be mined and delivered
by SABINE hereunder. SWEPCO agrees to use its best efforts to maintain in effect
during the term of this Agreement all ownership, leasehold or other rights with
respect to such lignite which are necessary for SABINE to mine and deliver the
lignite covered by this Agreement, and shall indemnify and hold SABINE harmless
from and against any and all claims, demands,

59

--------------------------------------------------------------------------------


actions, causes of action by and liability to third parties, excluding North
American Coal, arising out of SWEPCO's failure to maintain such rights.
(c)    Covenants of SWEPCO. SWEPCO hereby covenants and agrees that in the event
any Loan or Lease Obligation is determined or declared void or unenforceable by
any court or regulatory authority due to the fact that SABINE is determined to
be a public utility within the meaning of any Federal or Texas, Louisiana or
Arkansas statute, or because of the failure of SWEPCO to obtain any regulatory
approval necessary to permit the performance by it of its obligations hereunder,
SWEPCO shall nevertheless continue to make payments in respect thereof as if
such determination, declaration or failure had not occurred.    
ARTICLE XXXII
Short Form Supplement
If needed or requested by either party for purposes of recording, permitting,
filing or any other valid reason, the parties hereto shall execute a short form
supplement to this Agreement which shall contain the pertinent provisions hereof
in mutually satisfactory detail.    
ARTICLE XXXIII
Equal Employment Opportunity
There is attached hereto as "Supplement A" and made a part hereof that certain
instrument entitled "CERTIFICATION FOR EMPLOYMENT OPPORTUNITIES PROGRAMS FOR
MINORITIES AND VETERANS". SABINE agrees to fully comply with said Supplement A,
and throughout said Supplement A, whenever reference is made to "Contractor" it
is understood that same refers to SABINE.

60

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto, with intent to be legally bound hereby,
have caused this instrument to be executed by their duly authorized officers on
the date first above written.




WITNESSES:
 
SOUTHWESTERN ELECTRIC POWER COMPANY by AMERICAN ELECTRIC POWER SERVICE
CORPORATION, its agent
 
 


 
/s/ Signature Illegible
 
By:
/s/ Signature Illegible
 
 
Title:
Vice President
 
 
Date:
12/31/2008
 
 
 
 
WITNESSES:
 
THE SABINE MINING COMPANY
 
 
 
 
/s/ Linda Campbell
 
By:
/s/ Rick J. Ziegler
 
 
Rick J. Ziegler, President
 
 
 
 
 
 
Date:
12/31/2008

    

61

--------------------------------------------------------------------------------


ACKNOWLEDGMENTS


THE STATE OF OHIO        


COUNTY OF Franklin


BEFORE ME, the undersigned authority, on this day personally appeared /s/
Timothy K Light, known to me to be the person and agent whose name is subscribed
to the foregoing instrument and acknowledged to me that the same was the act of
the said AMERICAN ELECTRIC POWER SERVICE CORPORATION, a corporation, as agent
for SOUTHWESTERN ELECTRIC POWER COMPANY, and that he executed the same as the
act of such corporation for the purposes and consideration therein expressed,
and in the capacity therein stated.


GIVEN UNDER MY HAND AND SEAL OF OFFICE this 31st day of December, 2008.




 
/s/ David M. Cohen
 
NOTARY PUBLIC
 
My Commission Expires:



THE STATE OF TEXAS        
COUNTY OF HARRISON        
BEFORE ME, the undersigned authority, on this day personally appeared Rick J.
Ziegler, known to me to be the person and officer whose name is subscribed to
the foregoing instrument and acknowledged to me that the same was the act of the
said THE SABINE MINING COMPANY, a corporation, and that he executed the same as
the act of such corporation for the purposes and consideration therein
expressed, and in the capacity therein stated.


GIVEN UNDER MY HAND AND SEAL OF OFFICE this 22nd day of December, 2008.




 
/s/ Catherine L. Pierce
 
NOTARY PUBLIC
 
My Commission Expires:




62

--------------------------------------------------------------------------------


Exhibits A - G


[* * *]














































































* * * Confidential Treatment Requested



G-1